              Case 8:20-bk-03608-CPM       Doc 138     Filed 06/10/20    Page 1 of 57




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:

CFRA HOLDINGS, LLC, CFRA, LLC and                            Case No. 8:20-bk-03608-CPM
CFRA TRI-CITIES, LLC                                         Jointly Administered with
                                                             Case No. 8:30-bk-03609-CPM and
         Debtors.                                            Case No. 8:20-bk-03610-CPM

___________________________/                                 Chapter 11 Cases

    MOTION FOR RELIEF FROM STAY BY CASUAL DINING SMYRNA, LLC OR
       IN THE ALTERNATIVE REQUEST FOR ADEQUATE PROTECTION

         CASUAL DINING SMYRNA, LLC (“Movant”), by and through its undersigned

counsel, hereby files this Motion for Relief from Stay, Or In the Alternative Request for

Adequate Protection and requests approval to enforce all of its in rem rights with regard to a

certain commercial non-residential lease, pursuant to 11 U.S.C. §362(d)(1) and (d)(2).         In

support of this Motion, Movant states the following:

         1.      Debtor filed a petition pursuant to Chapter 11 of the Bankruptcy Code on May 6,

2020 (“Petition Date”).

         2.      This Court has jurisdiction of the parties and the subject matter pursuant to the

Bankruptcy Code, 11 U.S.C. §101 et seq., 28 U.S.C. §1334, 28 U.S.C. §157(a) and the standing

order of reference entered by the District Court.

                              Casual Dining Smyrna, LLC Property

         3.      Movant owns commercial non-residential real property located in Rutherford

County, Tennessee, commonly known as 779 Team Boulevard, La Vergne, Tennessee 37167

(the “Property”). Debtor, CFRA, LLC, leases a commercial space in which it operated an IHOP
            Case 8:20-bk-03608-CPM        Doc 138      Filed 06/10/20    Page 2 of 57




franchise, Store #3218. The Debtor ceased operations at the Property prior to the Petition Date.

The legal description of the property is attached hereto as Exhibit “A” and incorporated herein.

       4.      Restaurant Real Estate Holdings, LLC, as Landlord, and Debtor, as tenant,

entered into a Lease Agreement on or about November 26, 2008 for the lease of the Property. A

copy of the Lease Agreement is attached hereto as Exhibit “B” and made part hereof.

       5.      The Lease Agreement was assigned by Restaurant Real Estate Holdings, LLC to

Movant on or about April 30, 2009. A copy of the Assignment and Assumption of Lease is

attached hereto as Exhibit “C” and made part hereof.

       6.      On April 30, 2009, Movant and Debtor entered into a Memorandum of Lease

which is attached hereto as Exhibit “D” and made part hereof.

       7.      The Lease Agreement, the Assignment and Assumption of Lease and the

Memorandum of Lease shall collectively hereinafter be referenced as the “Lease”.

       8.      The term of the Lease terminates November 25, 2025. Under the terms of the

Lease, rent payable by Debtor is as follows:

                      Term                          Annually                       Monthly
                      Years 1 - 5                   $250,000.00                    $20,833.33
                      Years 6 - 10                  $268,750.00                    $22,395.83
Current Term          Years 11 - 15                 $288,906.25                    $24,075.52
                      Years 16 – 20                 $310,574.22                    $25,881.18

       9.      Debtor has defaulted under the Lease for, inter alia, failing to pay the monthly

payment due on April 1, 2020 and continuing through the present.

       10.     Pursuant to the bankruptcy code, from the petition date until the date the debtor

assumes or rejects the lease, the debtor must pay rent and common area charges and perform

other tenant obligations under the lease (11 U.S.C. § 365(d)(3) of the Bankruptcy Code. Unpaid

obligations incurred prepetition entitle Movant to a general unsecured claim unless the lease is
          Case 8:20-bk-03608-CPM          Doc 138     Filed 06/10/20     Page 3 of 57




assumed requiring the defaults to be cured and payments to be made in full unless otherwise

agreed to by the parties.

       11.     Unpaid rent and other Lease charges incurred post-petition will entitle Movant to

an administrative expense claim.

       12.     As of the date of filing the Chapter 11 case, Debtor is indebted to Movant in the

amount of $72,225.00 for past due rent, plus late fees, attorneys’ fees and costs, and all unpaid

operating expenses associated with the Property.

                                       Request for Relief

       13.     Absent timely payment of all Lease related obligations, Movant requests an order

lifting the stay because the terms of the Lease require timely monthly lease payments. The stay

should be lifted so that Movant can enforce its state court rights and remedies and re-let the

premises to a new tenant.

       14.     Movant also seeks stay relief in order to proceed with its rights to provide notice

to IHOP Franchising, LLC pursuant to paragraph A of the Addendum to Lease, which is attached

to the Lease Agreement, or Exhibit “B”, at page 36. Specifically, paragraph A provides:

               “In the event Lessor shall declare a default under the Lease due to
               Lessee's failure to perform any obligation of Lessee under the
               terms of the Lease, and in the event Lessee shall fail to cure such
               default within the period provided in the Lease or at law for such
               cure, before Lessor shall take any action to terminate the Lease or
               Lessee's right to possession of the Demised Premises, Lessor shall
               give written notice to IHOP at 450 North Brand Boulevard, 7th
               Floor, Glendale, California 91203, of its intention to so terminate
               the Lease or Lessee's right to possession of the Demised Premises,
               whereupon IHOP shall have a period of ten (10) days after its
               receipt of said notice to notify Lessor in writing that IHOP has
               elected to cure such default and to succeed to Lessee's rights under
               the Lease. IHOP's right to so succeed to Lessee's interest under the
               Lease shall be conditioned upon IHOP tendering to Lessor an
               amount sufficient to cure any monetary defaults of Lessee then
               existing under the Lease, within ten (10) days after the date of
           Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 4 of 57




               IHOP's giving of such notice, and curing any nonmonetary defaults
               within a reasonable period of time after IHOP shall obtain
               possession of the Demised Premises.”

       15.     In the alternative, Movant seeks adequate protection of its interest.

       16.     Movant has employed the law firm Johnson Pope Bokor Ruppel & Burns, LLP to

represent it in this action and has obligated itself to pay a reasonable fee for their services herein.

       WHEREFORE, Movant respectfully requests that if adequate protection in the form of

post-petition Lease and CAM payments are not timely paid, Movant seeks entry of an Order

granting it relief from the automatic stay to allow Movant to evict the Debtor/Tenant, and to

proceed in State Court in rem and obtain any other relief as the Court deems proper, including

adequate protection.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing Motion for Relief from Stay has been

furnished electronically by the Court’s CM/ECF system to all parties who receive electronic

notices via CM/ECF in this case and via U.S. Mail to Debtor, CFRA, LLC, 900 Branchview

Drive, Suite 215, Concord, NC 28025 on June 10, 2020.


                                       JOHNSON, POPE, BOKOR,
                                       RUPPEL & BURNS, LLP

                                       /s/ Alberto F. Gomez, Jr.
                                       Alberto F. Gomez, Jr. (FBN: 784486)
                                       401 E. Jackson Street, Suite 3100
                                       Tampa, FL 33602
                                       Telephone:      813-225-2500
                                       Facsimile:      813-223-7118
                                       Email: Al@jpfirm.com
                                       Attorney for Movant
        Case 8:20-bk-03608-CPM        Doc 138      Filed 06/10/20     Page 5 of 57
                                                                                 Record nook
                                                                                 916 Pa 1247

                       EXHIBiT A TO MEMORANDUM OF LEASE
                            L.e&aI Description of the Premises
Land in Rutherlbrd County, State of Tennessee, and being Lot 13 on the
                                                                       Final Plat of Lot 13 and
the 2nd Resubdivision of Lot 4 of Team Chevrolet Subdivision, as shown
                                                                        by plat of record in
Plat Book 32, Page 42, in the Register’s Office ofRutherford County,
                                                                     Tennessee, to which
reference is hereby made for a more complete description.

Being the same property conveyed to RREH SEE, LLC by Deed from Smyni
                                                                           a Theatres, LLC
(also known as Smynia Theaters, LLC), a Tennessee limited liability compa
                                                                          ny, of record in
Book RB797, page 3895, dated November 7, 2007, Register’s Office for Ruther
                                                                              ford County,
Tennessee.


4062626$vI

Being the same property conveyed to Restaurant Real Estate Holdings, LLC, a Delaw
                                                                                    are
limited liability company, by deed from RREH SPE, LLC, a Delaware limited
                                                                            liability
company, of record in Record Book 853, page 2133, Register’s Office for Ruther
                                                                               ford
County, Tennessee, dated June 25, 2008.



                                                                              Jennifer H Berhart1 Resister
                                                                               Rutherford Caunb Tennessee
                                                                    Rec ft:   590041
                                                                    Rec’d:        25.00 Instriment U: 1618729
                                                                    State:         0.00
                                                                    Clerk:         0.00         Recorded
                                                                    EDP:           2.00    511120$ at 3:00 Fl
                                                                    Total:        27.00            in
                                                                                  Record Book 916 Pss 123-127
         Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20      Page 6 of 57




IHOP Store no. 3218, Rutherford County. Tennessee

                                     LEASE AGREEMENT

       THIS LEASE AGREEMENT is made and entered into as of November 26. 2008. by and
between:

          (I)   RESTAURANT REAL ESTATE HOLDINGS, LLC. a Delaware
          limited liability company, with principal office and place of business at Two
          Concourse Parkway. Suite 155. Atlanta. Georgia 30328-6 192 (“Landlord”), and

          (ii) CFRA, INC.. a Delaware corporation. with a mailing address of Two
          Concourse Parkway. Suite 155, Atlanta. Georgia 30328-6192 (“Tenant”).

                                      WITNESSETH:

        Landlord leases to Tenant, for the purpose of operating an IF-lOP Restaurant (and
otherwise as may be permitted in this Lease) and subject to the terms and conditions of the Rent
Addendum attached hereto, and Tenant rents from Landlord, the following described premises
(hereinafter “Premises”) located at 779 Team Boulevard, City of La Vergne, Rutherford County,
Tennessee, and being more particularly described in Exhibit “A” attached hereto and made a part
hereof, together with all rights and privileges appurtenant thereto as may be necessary or
convenient to Tenant’s business, inclusive of all easements benefiting the Premises, restrictions
and reservations. Premises shall include all improvements and structures whether now existing
or hereafter constructed thereon (hereinafter “Improvements”) and the land on which the
Improvements are located (hereinafter “Land”).

       The following additional stipulations are hereby declared to be covenants of this Lease
and shall, unless otherwise expressly stated, be applicable at all times throughout the term of this
Lease and any extension or renewal thereof:

1.      DEFINITIONS

        For purposes of this Lease, the following terms shall have the definitions ascribed to
them:

        “Effective Date” shall mean the date set forth at the beginning of this Lease.

       “Franchise Agreement” shall mean that certain franchise agreement between Franchisor
and Tenant related to the Premises, and any amendments, renewals or replacements thereof.

      “Franchisor” shall mean IHOP FRANCHISING, LLC. a Delaware limited liability
company. its successors and assigns.

        “Guarantor” shall mean CFRA, INC., a Delaware corporation, its successors and assigns.

      “Landlord” shall mean RESTAURANT REAL ESTATE HOLDINGS, LLC, a
Delaware limited liability company, its successors and assigns.


                                                                    5myrna Lease Agreement   —   Execuilon Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20      Page 7 of 57




        “Lease” shall include this Lease Agreement and all amendments hereto, if any. entered
into from time to time hereafter, together with the Rent Addendum and exhibits attached hereto.

        “Lease Year” shall mean a fiscal period beginning on the Effective Date (and each
anniversary thereof) and expiring on the last day of the twelfth (12th) month thereafter. In the
event the Effective Date is not the first (1st) day of a calendar month, then the Lease Year shall
commence on the first (1st) day of the calendar month following the Effective Date.

        “Rent” shall mean the rent payable under this Lease as set forth in the Rent Addendum
attached hereto and incorporated herein, and shall include Annual Rent (as defined in the Rent
Addendum) and all other items described in this Lease as “additional rent”.

        “Tenant” shall include the named Tenant and any assignee or sublessee thereof pursuant
to an assignment or sublease under Paragraph 17 of this Lease.

       “Tenant’s Leasehold Mortgagee” shall mean any leasehold mortgagee now or hereafter
holding a leasehold mortgage secured by Tenant’s interest in this Lease.

2.     TERM AND RENT

       (a)     Term. The term of this Lease shall begin on the Effective Date and shall expire
on the date that is the twenty (20) years after the Effective Date (as identified in the Rent
Addendum) (hereinafter the “Termination Date”), unless previously terminated or renewed or
extended as provided herein.

        (b)        .
                      Rent shall be due and payable as provided in the Rent Addendum attached
hereto and incorporated herein.

3.     ALTERATIONS AND IMPROVEMENTS, IN VESTMENT                                  TAX           CREDIT,
       MECHANIC’S LIENS, LANDLORD’S DISCLAIMER

       (a)    Alterations and Improvements.

               (i)     Tenant’s Property. Tenant shall be permitted to install, use on and about,
       and remove from the Premises at any time and from time to time all trade fixtures and
       other personal property (exclusive of lighting, electrical, and heating and air conditioning
       improvements) which are not a component of the building located or to be located on the
       Premises (hereinafter referred to as the “Tenant’s Property”), all of which at all times
       shall remain the property of Tenant with the right of removal (subject to Paragraph 3(d)
       below) at the expiration of this Lease. Tenant’s Property shall include: (I) removable
       decor items and office equipment; (2) building lettering, signs, sign posts and sign
       standards (3) unattached food and customer service equipment; and (4) food and
       customer service equipment attached to the building by bolts and screws and/or by utility
       connections, including without limitation, walk-in refrigerators and freezers, remote
       refrigeration systems, exhaust systems and hoods, and water heaters. Tenant agrees to
       return the Premises to good condition, normal wear and tear excepted, following removal
       of any of Tenant’s Property from the Premises.


                                                2
                                                                   Smyrna Lease Agreement   —   Execution Copy
 Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20        Page 8 of 57




         (ii)    Subsequent Improvements. Tenant shall also have the right to make any
 additions, alterations, changes and improvements, structural and nonstructural. including
 but not limited to construction of additional buildings and additions to the then existing
 buildings. as Tenant shall desire (collectively. “Tenant Improvements”): provided.
 however, (A) Tenant shall submit plans of all changes to Landlord at least thirty (30)
 days in advance of the proposed construction date, which plans shall be subject to
 Landlord’s approval, which approval shall not be unreasonably withheld, delayed or
conditioned, (B) if the cost of changes exceeds FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00), Tenant shall deliver to Landlord unconditional payment and
performance bonds for such work naming Landlord and Tenant as dual obligees, (C) all
such construction shall be completed in a workmanlike manner and in material
compliance with all laws, building codes and ordinances applicable thereto, at Tenant’s
sole expense. and (D) such additions, alterations, changes and improvements (whether
structural or non-structural) shall not reduce the fair market value of the Premises.
Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that Tenant
is subject to a franchise agreement promulgated by Franchisor. setting forth Tenant’s and
Franchisor’s expression of interest as to the types of asset actions to take place. including.
but not limited to. modifications, alterations, remodels, upgrades, scrapes and rebuilds to
and of the Premises. Tenant shall be permitted without Landlord’s prior consent and
without adherence to items (A) and (D) above to undertake said modifications,
alterations, remodels, upgrades, scrapes and rebuilds in such franchise agreement
provided that prior to commencing any work Tenant delivers to Landlord (i) copies of
franchise agreement and (ii) detailed information as to the changes that will be made to
the Premises. Tenant acknowledges and agrees that there will be no abatement of Rent or
any other obligation set forth in the Lease during the time that the modifications,
alterations, remodels, upgrades, scrapes and rebuilds are undertaken at the Premises and
Tenant further agrees to indemnify landlord for any costs related to the Tenant
Improvements. including, but not limited to. any costs associated with the filing of a
mechanic’s lien.

        (iii)   Upon Termination. Subletting or Assignment. Subject to the requirements
of this Paragraph 3, Tenant shall have the right, at its option and expense. to redecorate or
otherwise remodel the Premises upon any termination hereof or upon any permitted
subletting or assignment in such manner as will, without reducing the fair market value
thereof, avoid the appearance of the IHOP Restaurant operated under this Lease;
provided, however, that in addition to the other requirements of this Paragraph 3, Tenant
shall not impair the structural condition of the Premises, or reduce the size of the
buildings on the Premises.

        (iv)   Landlord’s Property.    All subsequent improvements referred to in
Paragraph 3(a)(ii) above, all improvements upon termination, subletting or assignment
referred to in Paragraph 3(a)(iii) above, and any and all other additions, alterations,
changes and improvements of any type (exclusive of Tenant’s Property described in
Paragraph 3(a)(i) above) shall be deemed to be a part of the Premises and the sole
property of Landlord.



                                          3
                                                             smyrna_ Lease Agreement   —   Execution Copy
         Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 9 of 57




       (b)     Investment Tax Credit. Landlord hereby grants Tenant the right and privilege of
applying for and receiving all investment tax credits, if any, under the Internal Revenue Code
which may be available with respect to the building and other improvements to be constructed.
To this end, Landlord agrees to execute all such further documents and supply such additional
information as may be required to make such election effective.

         (c)     Mechanic’s and Other Liens. Tenant shall not do or suffer anything to be done
 whereby the Premises, or any part thereof. may be encumbered by a mechanic’s. materialman’s,
 or other lien for work or labor done, services performed. materials, appliances, or power
 contributed, used, or furnished in or to the Premises or in connection with any operations or any
 other activity of Tenant. If. whenever and as often as any lien is filed against the Premises, or
 any part thereof, purporting to be for or on account of any labor done, materials or services
 furnished in connection with any work in or about the Premises, done by. for or under the
 authority of Tenant, or anyone claiming by. through or under Tenant, Tenant shall discharge the
 same of record within ten (10) days after service upon Tenant of notice of the filing thereof;
 provided, however, Tenant shall have, in lieu of the obligation of discharging such lien, (i) the
 right to remove the lien as an encumbrance upon the Premises by bonding same in accordance
with applicable law should bonding be a permitted substitution for such lien under the applicable
 law and (ii) the right to contest any such lien; provided further that Tenant shall diligently
prosecute any such contest, at all times effectively staying or preventing any official or judicial
sale of the Premises under execution or otherwise, and, if unsuccessful, satisf’ any final
judgment against Tenant adjudging or enforcing such lien or, if successful, procuring record
satisfaction or release thereol

        (ci)    Landlords Disclaimer. All of Tenant’s Property placed in or upon the Premises
by Tenant shall remain the property of Tenant with the right to remove the same at any time
during the term of this Lease. Landlord, if requested by Tenant, agrees to execute, acknowledge
and deliver an instrument by which Landlord subordinates its lien rights to the lien rights of
Tenant’s Leasehold Mortgagee, any equipment lender or lessor of Tenant’s Property, and to all
rights of levy for distraint for rent against same; provided any damage to the Premises caused by,
or resulting from the removal of any of Tenant’s Property or other personal property therefrom
(including the leaving of holes or other openings in the roof or exterior of the building) shall be
promptly repaired by Tenant or the party entitled to remove same. Landlord shall be entitled to
charge a reasonable fee not to exceed Five Hundred Dollars ($500.00) in connection with
execution of such documentation, and Tenant agrees to pay such fee as a condition precedent to
Landlord’s execution of such documents.

        (e)     Asbestos Survey. In the event that Tenant restores, repairs. alters, renovates, or
improves the Premises as provided under this Lease (including without limitation under
Paragraphs 3, 4, 5 and 6 of this Lease) which includes the demolition, cutting into or other
material disturbance of the improvements on the Premises that could reasonably result in the
release of asbestos, then Tenant shall provide prior written notification thereof to Landlord, and
upon the written request of Landlord, Tenant shall conduct, or cause to be conducted, a complete
asbestos survey (including the collection and laboratory analysis of any and all suspect material)
of the Premises prior to any such restoration, repair, alteration, renovation or improvement to the
Premises. Any disturbance or removal of asbestos or repairs to the Premises resulting from the
findings of said survey shall comply with all applicable laws and shall be at Tenant’s sole cost

                                                4
                                                                   Smyrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138       Filed 06/10/20      Page 10 of 57




and expense. Tenant shall provide to Landlord a copy of any reports obtained by Tenant in
connection with such asbestos survey.fTHIS PARAGRAPH APPLICABLE ONLY TO
BUILDINGS BUILT BEFORE 19811}

4.      DESTRtJCTJON OF PREMISESz INSURANCE

         (a)     If the Premises is damaged or destroyed by fire, flood, tornado or other element,
 or by any other casualty and such damage or destruction does not occur within the last twenty
 four (24) months of the original or of any extended or renewed term of this Lease, this Lease
 shall continue in full force and effect and Tenant shall, as promptly as possible, restore, repair or
 rebuild the Premises to substantially the same condition as it existed before the damage or
 destruction, including any improvements or alterations required to be made by any governmental
 body, county or city agency, due to any changes in code or building regulations. Tenant shall for
this purpose use all, or such part as may be necessary, of the insurance proceeds received from
 insurance policies required to be carried under the provision of Paragraph 4(b) of this Lease. If
such insurance proceeds are not sufficient to pay such costs, Tenant shall pay such deficit.
Should the Premises be damaged or destroyed by any of the foregoing described casualties
within the last twenty-four (24) months of the original term or of any extended or renewed term
of this Lease, then to the extent that the Premises is untenantable or unsuitable, in Tenant’s
reasonable opinion, for continued use in the normal conduct of Tenant’s business, Tenant shall
have the right, exercisable by written notice to Landlord given within sixty (60) days after the
date of such damage or destruction, to terminate this Lease effective upon the date of such
damage or destruction. If Tenant terminates this Lease as thus provided Landlord shall be
entitled to all of the insurance proceeds on the Premises and payment of Rent through the
termination date, but not to the proceeds of insurance carried by Tenant on Tenant’s Property and
not to business interruption insurance; provided, however. Tenant shall not have the right to
terminate this Lease unless (i) the damage or destruction of the Premises was caused by a peril
which was insured against as required by the provisions of Paragraph 4(b) of this Lease; and (ii)
at the time of such damage and destruction the said insurance policies required to be carried by
Tenant were in the amount of the full replacement cost of such improvements (without deduction
or co-insurance) and in full force and effect; and (iii) the insurer has confirmed coverage and its
obligation to pay. If Tenant defaults in its obligation to carry insurance in the amounts required
under Paragraph 4(b) of this Lease, then, prior to Tenant’s termination of this Lease and in
addition to the requirements set forth in the preceding sentence, Tenant shall be obligated to pay
toward said reconstruction or to Landlord the difference between the amount of insurance
actually carried and the amount required to be carried under this Paragraph 4.

        (b)     Tenant, at its expense and as additional rent hereunder, shall throughout the term
of this Lease and any extension or renewal thereof, keep the Premises insured with (i) “Special
Form Causes of Loss” coverage (as such term is used in the insurance industry), at least as broad
as the most commonly available ISO Special Cause of Loss Form, including coverage for glass
breakage, vandalism and malicious mischief, and builder’s risk (if the Premises is to be
constructed pursuant to the terms of this Lease) for one hundred percent (100%) insurable
replacement value with no co-insurance penalty. with any deductible in excess of Ten Thousand
Dollars ($10,000.00) to be approved by Landlord and. (ii) ‘Ordinance and Law Coverage” with
limits of 0) not less than the building value for Coverage A (loss to the undamaged portion of the
building), (ii) not less than fifteen percent (15%) of the building value for Coverage B

                                                  5
                                                                     5mrna Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20       Page 11 of 57




(Demolition Cost Coverage), and (iii) not less than fifteen percent (15%) of the building value
for Coverage C (Increased Cost of Construction Coverage).

        (c)     Tenant shall maintain throughout the term of this Lease and any extension
thereof, at its own expense and as additional rent, commercial general liability insurance
including product Liability and liquor liability (if alcohol is served) covering the Premises at least
as broad as the most commonly available ISO Commercial General Liability policy form
(occurrence basis) covering bodily injury, property damage and personal and advertising injury.
for the joint benefit of and insuring Tenant and Landlord, with limits not less than One Million
Dollars ($1,000,000.00) per occurrence, with a general aggregate of not less than Two Million
Dollars ($2,000,000.00) and a “following form” umbrella liability policy or excess liability
policy to include product liability and liquor liability (if alcohol is served), in an amount of not
less than Ten Million Dollars ($10,000,000.00) per occurrence, with any deductible in excess of
One Thousand Dollars ($1,000.00) to be approved by Landlord.

       (d)    In the event the Premises is located in an area identified by the National Flood
Insurance Program as an area having ‘special flood hazards” (zones beginning with “A” or “V”),
Tenant shall maintain throughout the term of this Lease and any extension thereof, flood
insurance for the full replacement value of the Premises, with any deductible in excess of
Twenty-five Thousand Dollars ($25,000.00) to be approved by Landlord.

       (e)     In the event the Premises is located in a major earthquake damage area and
earthquake insurance is available. Tenant shall maintain throughout the term of this Lease, and
any extension thereof, earthquake insurance for the full replacement value of the Premises, with
any deductible in excess of Twenty-five Thousand Dollars ($25,000.00) to be approved by
Landlord.

        (0      All insurance companies providing the coverage required under this Paragraph 4
shall be selected by Tenant and shall be rated A minus (A-) or better by Bests Insurance Rating
Service (or equivalent rating service if not available), shall be licensed to write insurance policies
in the state in which the Premises is located, and shall be acceptable to Landlord in Landlords
reasonable discretion. Tenant shall provide Landlord with copies of all policies or certificates of
such coverage for the insurance coverages referenced in this Paragraph 4, and all commercial
general liability and umbrella liability or excess liability policies shall name Landlord (and if
Landlord is either a general or limited partnership, all general partners) and any mortgagee
designated by Landlord, as an additional named insured. Any such coverage for additional
insureds shall be primary and non-contributory with any insurance carried by Landlord or any
other additional insured hereunder. All property insurance policies shall name Landlord (and if
Landlord is either a general or limited partnership, all general partners) as an additional named
insured and shall provide that all losses shall be payable as herein provided. Any mortgagee
designated by Landlord must be named on the policy as a mortgagee with respect to real property
and/or as a Lenders Loss Payee with respect to personal property and shall provide that all losses
be payable as herein provided. All such policies of insurance shall provide that the amount
thereof shall not be reduced and that none of the provisions, agreements or covenants contained
therein shall be modified or canceled by the insuring company or companies without thirty (30)
days prior written notice being given to Landlord; and that all insurance proceeds for claims in
excess of Fifty Thousand Dollars ($50,000.00) shall be paid by check jointly payable to Landlord

                                                  6
                                                                     Sinyrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 12 of 57




and any mortgagee designated by Landlord, and held in Trust for the benefit of Tenant and
applied pursuant to the terms of this Lease. Such policy or policies of insurance may also cover
loss or damage to Tenant’s Property. and the insurance proceeds applicable to Tenant’s Property
shall not be paid to Landlord or any mortgagee but shall accrue and be payable solely to Tenant.
In the event of a casualty, Tenant shall be responsible for any deficiency between the
replacement cost of the Premises and the amount actually paid by the insurance company.

5.      MAINTENANCE AND REPAIR

        (a)     Tenant shall, during the term of this Lease and any renewals thereof, (i) maintain
the Premises and all buildings and improvements thereon (interior and exterior, structural,
mechanical and otherwise) in good order and repair (normal wear and tear excepted); (ii) not
commit waste or permit impairment or deterioration of the Premises (normal wear and tear
excepted); (iii) not abandon the Premises; (iv) keep Tenant’s Property, including trade fixtures,
equipment, machinery and appliances thereon in good repair (normal wear and tear excepted)
and replace trade fixtures, equipment, machinery and appliances on the Premises when necessary
to keep such items in good repair; (v) comply in all material respects with all laws, ordinances,
regulations and requirements of any governmental body applicable to the Premises: (vi) provide
prompt notification to Landlord of any material adverse changes to the Premises, such as
material changes in any environmental condition, including the presence of biocontaminants,
such as, but not limited to mold, and shall promptly undertake reasonable remediation (and
preventative) actions in connection therewith: and (vii) subject to the provisions of Paragraph
4(a) with respect to damage within the last twenty-four (24) months of this Lease, and Paragraph
6 herein, return the Premises and all buildings and improvements thereon at the expiration of the
term of this Lease or any extension thereof in as reasonably as good condition as when received,
ordinary wear and tear excepted.

        (b)     Tenant agrees that Landlord shall have no obligation under this Lease to make
any repairs or replacements (including the replacement of obsolete components) to the Premises
or the buildings or improvements thereon, or any alteration, addition, change, substitution or
improvement thereof or thereto, whether structural or otherwise. The terms “repair” and
“replacement” include, without limitation, the replacement of any portions of the Premises which
have outlived their useful life during the term of this Lease (or any extensions thereof). Landlord
and Tenant intend that the Rent received by Landlord shall be free and clear of any expense to
Landlord for the construction, care, maintenance (including common area maintenance charges
and charges accruing under easements or other agreements relating to the Premises), operation,
repair, replacement. alteration, addition, change, substitution and improvement of or to the
Premises and any building and improvement thereon. Upon the expiration or earlier termination
of this Lease. Tenant shall remain responsible for, and shall pay to Landlord, any cost, charge or
expense for which Tenant is otherwise responsible for hereunder attributable to any period
(prorated on a daily basis) prior to the expiration or earlier termination of this Lease.

       (c)     Tenant acknowledges and agrees that the Premises is and shall be leased by
Landlord to Tenant in its present “AS IS” condition, and that Landlord makes absolutely no
representations or warranties whatsoever with respect to the Premises or the condition thereof.
Tenant acknowledges that Landlord has not investigated and does not warrant or represent to
Tenant that the Premises is fit for the purposes intended by Tenant or for any other purpose or

                                                 7
                                                                   Smrna Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20       Page 13 of 57




purposes whatsoever, and Tenant acknowledges that the Premises is to be leased to Tenant in its
existing condition. i.e.. “AS IS”. on and as of the Effective Date.

6.      CONDEMNATION

         (a)    In the event that the whole or any material part of the building on the Premises or
a material portion of the land or a material portion of the parking area serving the Premises shall
be taken during the term of this Lease or any extension or renewal thereof for any public or quasi
public use under any governmental law, ordinance, regulation or by right of eminent domain, or
shall be sold to the condemning authority under threat of condemnation, or if all reasonable
access to the adjacent roadways from the existing or comparable curb cuts shall be taken (any of
such events being hereinafter referred to as a “Taking”), then in such event, Tenant shall have the
option of terminating this Lease as of a date no earlier than the date of such Taking, such
termination date to be specified in a notice of termination which must be given by Tenant to
Landlord not fewer than fourteen (14) days prior to the date of the Taking or the date on which
possession of the Premises, or part thereof, must be surrendered to the condemning authority or
its designee. whichever is earlier.

        (b)     In the event of any taking which does not give rise to an option to terminate or in
the event of a taking which does give rise to an option to terminate and Tenant does not elect to
terminate, Landlord shall be entitled to the compensation awarded and shall make the award
available to Tenant and Tenant shall, to the extent of the award from such taking (which term
“award” shall mean the net proceeds awarded by a court or net purchase price under a sale in lieu
of condemnation after deducting expenses incurred by Landlord in the settlement or trial of the
eminent domain matter, but shall exclude the value of Landlord’s reversionary interest), promptly
restore or repair the Premises and all improvements thereon (except those items of Tenant’s
Property which Tenant is permitted to remove under the terms of this Lease) to the same
condition as existed immediately prior to such taking insofar as is reasonably possible. If the
estimated cost of restoration or repair shall exceed the amount of Landlord’s award, Tenant shall
deposit with Landlord the amount of such excess. The award and any excess shall be held in
trust by Landlord and used, to the extent required, for the purpose of such restoration or repair.
A just and proportionate part of the Rent payable hereunder shall be abated from the date of such
taking until ten (I 0) days after Tenant has restored same and thereafter the Rent shall be reduced
in proportion to the reduction in the then rental value of the Premises after the taking in
comparison with the rental value prior to the taking. If the award shall exceed the amount spent
or to be spent promptly to effect such restoration, repair or replacement, such excess shall
unconditionally belong to Landlord and shall be paid to Landlord.

         (c)     In the event of any partial taking where this Lease is not terminated, Tenant shall
not be entitled (except for use in reconstruction) to any part of the compensation or award given
Landlord for the taking of the fee of the Premises or any damages resulting therefrom, but
Landlord shall be obligated to deliver to Tenant any portion of the compensation or award
specifically designated for the loss of Tenant’s business that may be delivered to Landlord, and
Tenant shall have the right to recover from the condemning authority such compensation as is
specifically awarded to Tenant (i) to reimburse Tenant for any cost which Tenant may incur in
removing Tenant’s Property from the Premises or for the loss of Tenant’s Property in the taking
and (ii) for loss of Tenant’s business.

                                                 S
                                                                    5myrna_ Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20        Page 14 of 57




         (d)      If this Lease is terminated by reason of a taking. then Landlord shall be entitled to
receive the entire award in any such condemnation or eminent domain proceedings or purchase
in lieu thereof for the taking of the fee of the Premises and Tenant hereby assigns to Landlord all
of its right, title and interest in and to all and any part of such award. but Landlord shall be
obligated to deliver to Tenant any portion of the compensation or award specifically designated
for the loss of Tenant’s business that may be delivered to Landlord. Landlord shall further be
entitled to direct and control any settlement negotiations or litigation relating to eminent domain
proceedings or purchase in lieu thereof with respect to the fee of the Premises, and Tenant
hereby assigns to Landlord all of its right or interest in such negotiations or litigation. Tenant
reserving the right to participate in any negotiations or litigation related to the loss of Tenant’s
business. Tenant shall be entitled to receive any award specifically awarded to Tenant (i) to
reimburse Tenant for any cost which Tenant may incur in removing Tenant’s Property from the
Premises or for the loss of Tenant’s Property in the taking and (ii) for loss of Tenant’s business.

7.      TAXES AND ASSESSMENTS

         (a)     Tenant shall pay, as additional rent hereunder, all “Real Property Taxes” (as
hereinafter defined) and tangible personal property taxes applicable to the Premises during the
term of this Lease and any extensions or renewals thereof, and together with all taxes and
assessments levied upon or assessed against Tenant’s Property. Payment of taxes shall be made
directly to the taxing authority prior to the due date for such taxes (provided Tenant receives a
copy of the tax bill at least thirty (30) days prior to the due date), with a copy to Landlord of the
remittance within five (5) days after payment by Tenant. In the event such Real Property Taxes
required to be paid by Tenant relate to any period of time after expiration of the term of this
Lease, Tenant’s share of such taxes shall be equitably prorated to cover only the period of time
within the fiscal tax year during which this Lease is in effect. Landlord shall forward copies of
all tax bills which it receives within fifteen (15) days after Landlord’s receipt thereof

        (b)     Within thirty (30) days after Tenant receives the paid receipted tax bills, Tenant
shall furnish Landlord with copies thereof. Tenant may, at its option, contest in good faith and
by appropriate and timely legal proceedings any such tax and assessment; provided, however.
that Tenant shall indemnify and hold harmless Landlord from any loss or damage resulting from
any such contest, and all expenses of same (including, without limitation, all attorneys’ and
paralegal fees, court and other costs) shall be paid solely by Tenant,

        (c)    As used in this section. the term “Real Property Taxes” shall mean and include
any form of  assessment,   license fee, rent tax, tax on rental receipts. levy, or tax imposed by any
authority having the direct or indirect power to tax, including any city. county, state, or federal
government, or any school, agricultural, lighting, drainage, or other improvement district thereof,
as against any legal or equitable interest of Landlord in the Premises or any part thereof, or as
against Landlord’s right to receive rent or other income therefrom.

8.     COMPLIANCE, UTILITIES, SURRENDER

       (a)      Tenant, at its expense: shall promptly, materially comply with all municipal,
county, state, federal and other governmental requirements and regulations whether now in effect
or enacted during the term of this Lease, whether or not compliance therewith shall require


                                                  9
                                                                      smyrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138     Filed 06/10/20       Page 15 of 57




structural or other changes in the Premises: will procure and maintain all permits, licenses.
easements and other authorizations required for the use of the Premises or any part thereof then
being made and for the lawful and proper installation, operation and maintenance of all
equipment and appliances necessary or appropriate for the operation and maintenance of the
Premises; and shall comply with all easements, restrictions, reservations and other instruments of
record applicable to the Premises, including without limitation, any requirement in such
instruments on behalf of the owner or occupant of the Premises to procure and maintain
insurance, and whether now in effect or enacted during the term of this Lease. Tenant shall
indemnify and save Landlord harmless from all expenses and damages by reason of any notices,
orders, violations or penalties filed against or imposed upon the Premises, or against Landlord as
owner thereof, because of Tenant’s failure to comply with this paragraph.

         (b)    Tenant shall pay all charges for heat, water, gas. sewage, electricity and all other
utilities used or consumed on the Premises and shall contract for the same in its own name.
Landlord shall not be liable for any interruption or failure in the supply of any such utility
service to the Premises.

        (c)    Tenant shall peacefully surrender possession of the Premises, the buildings and
other improvements  thereon to Landlord at the expiration. or earlier termination, of the original
term or any extended or renewed term of this Lease.

9.     QUIET ENJOYMENT

        Landlord covenants and warrants that Landlord has fee simple title to the Premises and
full power and authority to enter into this Lease, and that Tenant shall have and enjoy full, quiet
and peaceful possession of the Premises, its appurtenances and all rights and privileges incidental
thereto during the term hereof and any renewals or extensions, subject to the provisions of this
Lease and any easements, restrictions, reservations and other instruments of record applicable to
the Premises and in existence at the time of the conveyance of the Premises to Landlord by
Tenant or thereafter. Landlord agrees to cause the holder of any mortgage now or hereafter
relating to the Premises to execute and deliver to Tenant a Subordination and Nondisturbance
Agreement substantially in the form contemplated by Paragraph 18 of this Lease.

10.    OPTION TO RENEW

        Tenant shall have four (4) successive five (5) year options to extend this Lease for up to
an additional twenty (20) years upon the same terms, covenants, conditions and rental as set forth
herein provided that Tenant is not in Default hereunder at the commencement of such option
period. In the event Tenant elects not to exercise each such five (5) year option, Tenant shall
give written notice to Landlord not less than six (6) months prior to the Termination Date or
expiration of the then current option period, as applicable, provided however that Tenant’s right
to renew shall not expire even within such six (6) month period unless Landlord has provided
Tenant written notice requesting a decision of renewal, and Tenant has failed to respond within
fifteen (15) days after such notice. Should Tenant fail to give Landlord such timely written
notice during the required period, this Lease shall expire at the Termination Date or end of the
then current option period, as applicable.



                                                10
                                                                   Smyrna_ Lease Agreement   Execution Copy
       Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20       Page 16 of 57




11.    INTENTIONALLY OMITTED

12.    INTENTIONALLY OMITTED

13.    DEFAULT

        (a)     If any one or more of the following events occur, said event or events shall hereby
be referred to as a “Default”:

              (i)     If Tenant fails to pay Rent or any other charges required under this Lease
       when same shall become due and payable, and such failure continues for ten (10) days or
       more after written notice from Landlord.

               (ii)    If Tenant fails to pay Rent or any other charges required under any other
       lease or agreement with Landlord or an affiliate of Landlord (each an Other Lease”)
       when same shall become due and payable. and the aggregate of all amounts in default, or
       a series of payment defaults, under such Other Leases exceeds the sum of Fifty Thousand
       Dollars ($50,000.00). Ln the event of any such default. Landlord shall be entitled to the
       default interest rate specified in the Other Leases during the term of any such default, and
       any of Tenant’s monies deposited with Landlord shall be immediately and irrevocably
       assigned to Landlord to apply to any obligations of Tenant owed to Landlord in any
       manner Landlord deems necessary.

                (iii)  If Tenant shall fail to perform or observe any term, condition, covenant,
       agreement, or obligation required under this Lease; and either such failure continues for
       thirty (30) days after written notice from Landlord (except that such thirty (30) day period
       shall be automatically extended for such additional period of time as is reasonably
       necessary to cure such Default, if such Default cannot be cured within such period,
       provided Tenant is in the process of diligently curing the same),

                       Notwithstanding the foregoing, this Lease shall remain cross-defaulted
       with an Other Lease for a period commencing as of the Effective Date and expiring on
       the earlier of (i) one (I) year from the Effective Date or (ii) the date of the sale of the
       Premises by Landlord to a third party purchaser. For purposes of (ii) above, sale to a
       related entity or a joint venture that controls, is controlled by, or is under common
       control with the Landlord will not be considered a third party purchaser.

              (iv)   If Franchisor gives notice of any default or event of default under the
      Franchise Agreement to Tenant and such default or event of default shall occur and
      remain uncured under the Franchise Agreement following any cure period applicable
      thereto and established in the Franchise Agreement, or if such Franchise Agreement is
      terminated for any reason, including without limitation, expiration without immediate
      renewal or replacement thereof. In the event the Franchise Agreement is terminated,
      Tenant shall notify Landlord of such termination within two (2) business days of its
      receipt of notice of termination, and upon termination of the Franchise Agreement,
      Franchisor, or any affiliate thereof, shall have the right, but not the obligation, to assume
      the rights and obligations of Tenant under this Lease, as provided in the Addendum to
      Lease attached hereto and incorporated herein. Notwithstanding the foregoing, Tenant


                                                                   Smyrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20       Page 17 of 57




        shall have the right to engage in good faith disputes with Franchisor under the Franchise
        Agreement without such dispute constituting a Default under this Lease, provided that
        such dispute shall not prevent or interrupt Tenant from performing its obligations under
        this Lease.

                (v)     If Tenant shall make an assignment for the benefit of creditors or file a
        petition. in any federal or state court, in bankruptcy or reorganization, or make an
        application in any such proceedings for the appointment of a trustee or receiver for all or
        any portion of its property.

                (vi)   If any petition shall be filed under federal or state law against Tenant in
        any bankruptcy, reorganization, or insolvency proceedings, and said proceedings shall
        not be dismissed or vacated within sixty (60) days after such petition is filed.

               (vii) If a receiver or trustee shall be appointed under federal or state law for
        Tenant, or any guarantor of Tenant’s obligations hereunder, for all or any portion of the
        property of either of them, and such receivership or trusteeship shall not be set aside
        within sixty (60) days after such appointment.

          (b)     Upon the happening of any one or more of the aforementioned Defaults which are
 not cured within the cure period applicable thereto by Tenant or Tenant’s Leasehold Mortgagee
 (if applicable), if any, Landlord shall have the right, in addition to any other rights and remedies,
 to terminate this Lease by giving written notice of same to Tenant. Upon such notice, this Lease
 shall cease and expire. and Tenant shall surrender the Premises to Landlord. Notwithstanding
 such termination. Tenant’s liability and obligation under all provisions of this Lease, including
 the obligation to pay Rent and any and all other amounts due hereunder shall survive and
 continue. In addition, in the event of Tenant’s Default under this Lease, Landlord may. by notice
 to Tenant, accelerate the monthly installments of Rent due hereunder for the remaining term of
 this Lease, in which event such amount, together with any sums then in arrears, shall
 immediately be due and payable to Landlord (provided, however, should Landlord re-let the
 Premises, Tenant shall only be responsible for (i) Landlord’s cost of re-letting the Premises and
 (ii) the difference between the Rent due for the remaining term of this Lease and the rent payable
 by the replacement tenant in connection with such re-letting). Landlord shall reimburse Tenant
for any amounts that Tenant may have paid by reason of Default and the foregoing amounts for
which Tenant is responsible. Tenant hereby expressly agrees that its occupation of the Premises
after Default constitutes forcible detainer (or equivalent) as is defined by the law in force in the
jurisdiction in which the Premises is located. Tenant further agrees that in the event of a Default.
any monies deposited by Tenant with Landlord shall be immediately and irrevocably assigned
and released to Landlord (without further action by Landlord or Tenant) to be applied by
Landlord against any and all of Tenant’s obligations under this Lease, in any manner as Landlord
may determine.

       (c)     If this Lease shall terminate as provided hereinabove. Landlord may re-enter the
Premises and remove Tenant, its agents and subtenants, together with all or any of Tenant’s
Property, by suitable action at law, or by force. Tenant waives any right to the service of any
notice of Landlord’s intention to re-enter and Landlord shall not be liable in any way in
connection with any action it takes pursuant to this paragraph. Notwithstanding such re-entry or


                                                  12
                                                                     Smyrna_ Lease Agreemeni   —   Execution Copy
        Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 18 of 57




removal. Tenant’s liability under this Lease shall survive and continue. This provision shall be
subject to the rights to Tenant’s Leasehold Mortgagee to remove Tenant’s Property in
accordance with the provision set forth herein.

        (d)     In case of re-entry, repossession or termination of this Lease, Tenant shall remain
Liable for Rent, any additional rent and all other charges provided for in this Lease for the
otherwise remaining term of this Lease, and any and all expenses which Landlord may have
incurred in re-entering the Premises including, but not limited to, allocable overhead, alterations
to the building, leasing, construction, architectural, legal and accounting fees. Landlord shall
have the right, to relet the whole or part of the Premises upon terms which Landlord, in its sole
discretion, deems appropriate and Tenant shall be responsible for all expenses incurred by
Landlord in reletting or attempting to relet and all rent collected for reletting shall be credited
against all of Tenant’s obligations hereunder.

         (e)    In the event of a Default, Landlord may, at its sole option. enter upon the
Premises, if deemed necessary by Landlord in its sole discretion, and/or do whatever may be
deemed necessary by Landlord in its sole discretion to cure such failure by Tenant. Tenant shall
pay to Landlord within ten (10) days of Landlord’s written request, all reasonable costs actually
incurred by Landlord in connection with Landlords curing of such failure. In addition to the
above costs, in the event Landlord does not receive payment from Tenant when due under this
paragraph, then interest at the lesser of 0) eighteen percent (18%) per annum or (ii) the highest
rate allowable by law shall be due and payable with respect to such payment from the due date
thereof until Landlord receives such payment.

        (1)    In the event Landlord engages legal counsel in connection with the enforcement
of any of the terms and provisions of this Lease, then, in addition to all other sums due from
Tenant to Landlord under this Lease, Tenant shall pay to Landlord any and all reasonable
attorneys’ fees, paralegal fees, and legal costs and expenses actually incurred by Landlord,
whether or not judicial proceedings are filed, and including on appeal and in any bankruptcy
proceedings.

        (g)     Notwithstanding the foregoing, in the event Tenant faiLs (beyond any applicable
cure periods set forth herein) to (1) maintain and keep in full force and effect any or all of the
insurance policies required pursuant to Paragraph 4 of this Lease, or (2) pay when due any and
all taxes and/or assessments levied or assessed against the Premises, or (3) maintain or repair the
Premises pursuant to Paragraph 5 of this Lease, then in the event Landlord does not terminate
this Lease, and at Landlord’s request and in Landlord’s sole discretion, Tenant shall escrow
funds for payment of such insurance premiums, taxes and assessments, and utilities and
maintenance costs and repair costs in the following manner:

              (i)     Tenant shall immediately pay to Landlord all reasonable sums expended
       by Landlord, plus an additional ten percent (10%) thereot for purposes of: (I) bringing
       current or reinstating or purchasing the insurance required under Paragraph 4 of this
       Lease; and/or (2) paying all taxes and assessments which are past due or currently due.
       Thereafter, Tenant shall pay to Landlord on the first (1st) day of each month along with
       the monthly payment of Rent a sum (the “Escrow Funds”) equal to one-twelfth (1/12th)
       of: (A) the yearly premium(s) for the insurance required to be maintained pursuant to


                                                 3
                                                                   Smyrna Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138     Filed 06/10/20       Page 19 of 57




        Paragraph 4 of this Lease: and/or (B) the annual taxes and assessments levied or assessed
        against the Premises as reasonably estimated by Landlord, based on the prior year’s taxes
        and assessments levied or assessed against the Premises.

                (ii)   Landlord shall apply the Escrow Funds to pay said insurance and/or taxes
        and  assessments. No interest shall be payable by Landlord on the Escrow Funds unless
        required by applicable law, in which event all such interest shall be first applied by
        Landlord to pay such insurance and/or taxes and assessments. Landlord shall provide to
        Tenant an annual accounting of the Escrow Funds in Landlord’s normal format showing
        credits and debits to the Escrow Funds and the purpose for which each debit to the
        Escrow Funds was made.

                (iii)   lithe amount of the Escrow Funds held by Landlord at the time of the
        annual accounting thereof shall exceed the amount deemed reasonably necessary by
        Landlord to provide for the payment of insurance and/or taxes and assessments as they
        become due, such excess shall be credited to Tenant against the next monthly installment
        or installments of Escrow Funds due. If at any time the amount of the Escrow Funds held
        by Landlord shall be less than the amount deemed necessary by Landlord to pay the
        insurance and/or taxes and assessments as they become due, Tenant shall pay to Landlord
        any amount necessary to make up the deficiency within thirty (30) days after notice from
        Landlord to Tenant requesting payment thereof.

               (iv)    The foregoing Escrow Funds arrangement shall terminate if Tenant fully
       and faithfully complies with the provisions of this Paragraph 13(g) fora period of twenty-
       four (24) consecutive months. Upon the termination of this Lease, Landlord shall
       promptly refund (or credit to Tenant against amounts due to Landlord in the case of
       termination due to Tenant’s Default) any Escrow Funds held by Landlord.

        (h)    The rights and remedies of Landlord set forth herein shall be in addition to any
other right and remedy now or hereinafter provided by law, and all such rights and remedies
shall be cumulative. No action or inaction by Landlord shall constitute a waiver of any Default,
and no waiver of any Default shall be effective unless it is in writing, signed by Landlord.

14.    HOLDING OVER

        In the event Tenant remains in possession of the Premises after the expiration of this
Lease without executing a new written lease acceptable to Landlord and Tenant, Tenant shall
occupy the Premises as a tenant from month to month subject to all the terms hereof (except as
modified by this paragraph), but such possession shall not limit Landlord’s rights and remedies
by reason thereof nor constitute a holding over. In the event of such month to month tenancy,
the monthly installment of Annual Rent due for each such month shall increase to be one
hundred and fifty percent (150%) the monthly installment thereof which was payable during the
last month of the term of this Lease.

15.    WAIVER OF SUBROGATION

        Notwithstanding anything in this Lease to the contrary, other than Tenant’s obligations to
repair, restore or rebuild described in Paragraph 4 of this Lease, neither party shall be liable to

                                                 4
                                                                   Smyrna_ Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138       Filed 06/10/20       Page 20 of 57




the other for any damage or destruction of the Premises resulting from fire or other casualty
covered by insurance required of either party hereunder, whether or not such loss, damage or
destruction of the Premises is caused by or results from the negligence of such party (which term
includes such party’s officers, employees, agents and invitees). and each party hereby expressly
releases the other from all total liability for or on account of any said insured loss, damage or
destruction, whether or not the party suffering the loss is insured against such loss, and if insured
whether fully or partially. Each party shall procure all endorsements of insurance policies
carried by it necessary to protect the other from any right of subrogation and/or liability in the
event of such loss.

16.     LANDLORIYS LIEN FOR RENTS

        As security for Tenant’s payment of Rent and all other payments required to be made by
Tenant hereunder (including, by way of illustration only, taxes, damage to the Premises, court
costs, and attorneys’ fees). Tenant hereby grants to Landlord a lien upon all of Tenant’s Property
now or hereafter located upon the Premises. The lien herein provided shall be subordinate to the
lien of Tenant’s Leasehold Mortgagee, any chattel mortgage, collateral assignment or security
interest given by Tenant to any seller of Tenant’s Property. Subject to the rights of Leasehold
Mortgagee in the event of a Default, Landlord may enter upon the Premises and take possession
of Tenant’s Property, or any part thereof, and may sell all or any part of Tenant’s Property at
public or private sale in one or successive sales, with or without notice, to the highest bidder for
cash and on behalf of Tenant. Landlord may sell and convey Tenant’s Property, or any part
thereof, to such bidder, delivering to such bidder all of Tenant’s title and interest in such property
sold to such bidder. The proceeds of such sale shall be applied by Landlord first toward the costs
of such sale and then toward the payment of all sums due from Tenant to Landlord under this
Lease. Notwithstanding anything above to the contrary, in connection with Tenant’s financing
of Tenant’s Property. Landlord agrees to subordinate any lien provided in this paragraph to
which it may be entitled, and agrees to execute customary documents requested by an entity
providing such financing to evidence such subordination, provided the form and content of any
such subordination are reasonably satisfactory to Landlord and its counsel. As part of such
subordination. Landlord agrees to permit such entity providing such financing to store
equipment. fixtures or furnishings at the Premises for a period not to exceed thirty (30) days (or
Landlord may remove such equipment. fixtures or furnishings at such financing entity’s
expense), or to remove such Tenant’s Property from the Premises following reasonable notice to
Landlord, provided such financing entity restores the Premises including without limitation, the
covering and sealing of holes in the roof or outside walls and repairs all damage caused by such
removal.

17.    ASSIGNMENT AND SUBLETTING

        (a)    Except as hereinafter provided in this Paragraph. Tenant shall not have the right.
without first obtaining Landlord’s prior written consent which shall not be unreasonably
withheld, conditioned or delayed, to assign or sublet any part or all of the Premises to any party
for any purpose. Landlord, without being deemed unreasonable, may withhold its consent to any
proposed assignment or subletting where (as determined by Landlord in Landlord’s reasonable
discretion): (i) such assignment or subletting would violate the terms of any then existing
agreement applicable to the Premises, or (ii) the financial capacity of such assignee or subtenant

                                                  5
                                                                     Smyrna_ Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20       Page 21 of 57




 is materially less than that of Tenant, or (iii) the proposed use violates any applicable
 governmental codes or regulations, or (iv) in the Landlord’s reasonable determination, the
 proposed use is noxious or offensive, or relates to the sale or exhibition of sexually explicit
material, or (v) the assignee or subtenant does not meet the then current underwriting
requirements of Landlord, or (vi) such assignment would result in the downgrade of any bonds
 issued in connection with a net lease securitization of this Lease. Notwithstanding the foregoing,
Tenant shall have the right without the consent of Landlord, written or otherwise, to sublet,
assign, or otherwise transfer its interest in this Lease and the Premises to (i) a subsidiary.
 including an operating subsidiary, of Tenant (ii) a parent of Tenant. (iii) a corporation or other
entity with which Tenant may merge or consolidate with, or (iv) a corporation or other entity to
which Tenant may sell all or a substantial portion of its assets or stock; provided, however, that
the Premises must continue to be used as an IHOP Restaurant or such other use approved by
Landlord prior to such transferring event, and provided further that the party merging,
consolidating or purchasing the assets or stock of Tenant shall execute and deliver to the
Landlord a full unconditional guaranty of the obligations of Tenant in the same form as
previously provided by Guarantor. No assignment or subletting or consent thereto by Landlord
shall relieve Tenant of its liability for the continued performance of all terms, covenants and
conditions of this Lease, including without limitation the payment of all Rent and other charges
thereunder provided, however, in the event of a sale by Tenant to a single purchaser of one
hundred percent (100%) of the assets of Tenant, Tenant shall be released from its obligations
under this Lease. In the event of a subletting of the Premises or assignment of this Lease, any
monetary consideration obtained from an assignee or transferee upon such subletting or
assignment shall be shared equally between Landlord and Tenant. In the event of the subletting
or assignment of this Lease, if Tenant derives funds or rental income greater than what it is
paying to Landlord under this Lease, the Annual Rent provided for herein shall be increased to
that amount received by Tenant from sublessee or assignee of this Lease.

        (b)      Prior to any permitted assignment or subletting hereunder. Tenant shall deliver to
Landlord written notice of such assignment or subletting, together with: (i) a copy of the
assignment or subletting documents (including copies of any recorded documents related
thereto); (ii) the name, address and telephone number of such assignee or sublet tenant and a
designated contact person therefor; (iii) a new insurance policy and binder complying with the
terms of this Lease and naming such assignee as the tenant of the Premises; and (iv) an
agreement executed by such assignee or sublet tenant, in recordable form, whereby such assignee
assumes and agrees to discharge all obligations of Tenant under this Lease.

        (c)     Landlord shall have the right without limitation to sell, convey, transfer or assign
its interest in the Premises or its interest in this Lease, and upon such conveyance being
completed and delivery by Landlord to Tenant of a copy of the fully-executed assignment
instrument in which Landlord’s assignee assumes all obligations of Landlord under this Lease,
all covenants and obligations of Landlord under this Lease accruing thereafter shall cease, but
such covenants and obligations shall run with the land and shall be binding upon the subsequent
landlord or owners of the Premises or of this Lease.




                                                 I6
                                                                    Smyrna Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20        Page 22 of 57




18.     SUBORDINATION,            NON     DISTURBANCE,           ATTORNMENT,               ESTOPPEL
        CERTIFICATE

        (a)     Upon written request of the holder of any mortgage (which term “mortgage’ shall
also include deeds to secure debt and deeds of trust) now or hereafter relating to the Premises,
Tenant shall subordinate its rights under this Lease to the lien thereof and to all advances made
or hereafter to be made upon the security thereof, and Tenant shall execute, acknowledge and
deliver an instrument in reasonable form customarily used by such encumbrance holder to effect
such subordination; provided, however, as a condition of all such subordinations, the holder of
such mortgage shall be first required to execute, acknowledge and deliver to Tenant an
instrument in reasonable form customarily used by such encumbrance holder to provide that
notwithstanding the foreclosure or other exercise of rights under any such first or other
mortgage, Tenants possession and occupancy of the Premises and the improvements and its
leasehold estate shall not be disturbed or interfered with, nor shall Tenant’s rights and obligations
under this Lease be altered or adversely affected thereby so long as Tenant is not in Default.

        (b)     Notwithstanding anything in Paragraph 18(a) above to the contrary, in the event
the holder of any such mortgage elects to have this Lease be superior to its mortgage, then upon
notification to Tenant to that effect by such encumbrance holder, thisLease shall be deemed
prior to the lien of said mortgage. whether this Lease is dated prior or subsequent to the date of
said mortgage, and Tenant shall execute, acknowledge and deliver an instrument, in the form
customarily used by such encumbrance holder to effect such priority.

        (c)     In the event proceedings are brought for the foreclosure of. or in the event of the
exercise of the power of sale under any mortgage made by Landlord encumbering the Premises,
or in the event of delivery of a deed in lieu of foreclosure under such a mortgage. and provided
that Tenant has previously received the subordination and nondisturbance agreement referenced
in Subparagraph (a) above. Tenant shall attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as “Landlord” under this Lease, and upon the request of the
purchaser, Tenant shall execute, acknowledge and deliver an instrument, in form and substance
satisfactory to such purchaser, evidencing such attornment.

        (d)     Each party agrees, within seven (7) days after written request by the other, to
execute, acknowledge and deliver to and in favor of any proposed mortgagee, leasehold
mortgagee, purchaser of the Premises, assignee. subtenant, transferee, or purchaser of all or
substantially all assets of Tenant, an estoppel certificate, substantially in the form of Exhibit “C”
attached hereto, stating, among other things (i) whether this Lease is in full force and effect,
(ii) whether this Lease has been modified or amended and, if so. identifying and describing any
such modification or amendment. (iii) the date to which Rent and other charges have been paid.
and (iv) whether the party furnishing such certificate knows of any default on the part of the
other party under this Lease, or has any claim against such party and, if so. specifying the nature
of such default or claim.

       (e)    Upon written demand by the holder of any mortgage encumbering the Premises,
Tenant shall forthwith execute, acknowledge and deliver an agreement in favor of and in the
form customarily used by such encumbrance holder, by the terms of which Tenant shall agree to
give prompt written notice to such encumbrance holder in the event of any casualty damage to

                                                 17
                                                                     Smyrna Lease Agreement_ Execution Copy
        Case 8:20-bk-03608-CPM           Doc 138     Filed 06/10/20       Page 23 of 57




the Premises or in the event of any default on the part of Landlord under this Lease, and shall
agree to allow such encumbrance holder a reasonable length of time after notice to cure or cause
the curing of such default before exercising Tenant’s rights under this Lease, or terminating or
declaring a default under this Lease.

       (1)     In the event Landlord transfers, sells or assigns the Premises during the term of
this Lease or any renewals thereof Tenant shall, within seven (7) days after written request by
Landlord, provide Landlord with a franchisor certificate stating that Tenant is not in default
under any franchise agreement with Franchisor.

19.     USE OF PREMISES

        Landlord shall not be required to approve any use which Landlord deems to be ‘noxious
or offensive”, which shall be defined to mean an off-track betting business, massage parlor.
blood bank, or adult or adult video rental store (which are defined as stores in which thirty
percent (30%) or more of the inventory is not available for sale to children under eighteen (18)
years old): or a business, the primary or exclusive operation of which consists of a dance hall.
bar serving alcoholic beverages, billiard or pool hall, bingo parlor, video game arcade or night
club. Tenant shall operate such restaurant on the Premises except for temporary closure due to
repairs, Acts of God, renovation, other upgrades, remodeling, scrapes or rebuilds, or other
actions that may be required under the Franchise Agreement, and similar matters, and as
otherwise contemplated by Section 13(a)(v) of this Lease. Tenant shall at all times maintain the
Premises in material compliance with all applicable regulations and requirements of all county,
municipal, state, federal and other governmental authorities, and instruments of record affecting
the Premises which are now in force or which are enacted during the term of this Lease.

20.    NOTICES

        All notices and other communications required or permitted to be given hereunder shall
be in writing and shall be delivered by a nationally recognized overnight courier or mailed by
registered or certified mail, postage prepaid. return receipt requested, addressed as follows:

       If to Landlord:        RESTAURANT REAL ESTATE HOLDINGS, LLC
                              Two Concourse Parkway, Suite 155
                              Atlanta, Georgia 30328-6192
                              Fax: (770) 395-9668


        If to Tenant:        CFRA, INC.
                             Two Concourse Parkway, Suite 155
                             Atlanta, Georgia 30328-6 192
                             Fax: (770) 395-9668

        Any party may change its address for notices by written notice in like manner as provided
in this paragraph and such change of address shall be effective seven (7) days after the date
notice of such change of address is given. All notices given in accordance with the terms hereof
shall be deemed given when it shall have been received, or upon refusal of delivery.


                                                8
                                                                  Smyrna Lease Agreement   Eecuüon Copy
           Case 8:20-bk-03608-CPM         Doc 138      Filed 06/10/20       Page 24 of 57




       With respect to any such notice. Tenant shall, and Landlord shall use its best efforts to,
simultaneously deliver a copy of such notice by facsimile at the appropriate facsimile number
above to the other party: provided however, that certified mail or overnight courier delivery shall
nevertheless be required to effect proper notice hereunder.

21.        INDEMNIFICATION

        Tenant does hereby indemnify and exonerate and agrees to hold Landlord harmless
against and from all liabilities, losses, obligations, damages, penalties. claims, costs, charges and
expenses, including reasonable architects’ fees, attorneys’ fees, paralegal fees, and legal costs
and expenses incurred by Landlord during the term of this Lease or any extension or renewal
hereof or while Tenant is occupying the Premises, whether or not judicial proceedings are filed,
and including on appeal and in any bankruptcy proceedings, which are caused by, incurred, or
result from Tenant’s operations of or relate in any manner to Tenant’s use of the Premises, or
which may be imposed upon or asserted against or incurred by Landlord by reason of any of the
following occurring (excluding from such indemnification any liabilities, losses, obligations,
damages, penalties, claims, costs, charges and expenses, including reasonable architects’ fees,
attorneys’ fees, paralegal fees, and legal costs and expenses arising from the gross negligence or
willful misconduct of Landlord or its agents. representatives, or employees):

       (a)    any work or thing done by Tenant in respect of construction of, in or to the
Premises or any part of the improvements now or hereafter constructed on the Premises;

       (b)    any use, possession, occupation. operation, maintenance or management of the
Premises or any part hereof by Tenant;

       (c)     any failure to, or to properly, use, possess, occupy. operate, maintain or manage
the Premises or any part thereof;

           (d)   the condition, including environmental conditions, of the Premises or any part
thereof;

      (e)      any negligence on the part of Tenant or any of its agents, contractors, servants,
employees, licensees or invitees;

       (f)     any accident, injury or damage to any person or property occurring in, on or about
the Premises or any part thereof including any sidewalk adjacent thereto; and

      (g)      any failure on the part of Tenant to perform or comply with any of the covenants,
agreements. terms or conditions contained in this Lease on its part to be performed or complied
with.

22.    COOPERATION

       (a)     Landlord shall fully cooperate with Tenant throughout the term of this Lease to
secure or maintain proper zoning. building and other permits and compliance with all applicable
laws. Landlord shall execute any petitions, requests, applications and the like as Tenant shall
reasonably request in order to obtain any permit, license, variances and approvals which, in the

                                                 ‘9
                                                                    Smyrua Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20      Page 25 of 57




reasonable judgment of Tenant, are necessary for the lawful construction and/or operation of
Tenants business on the Premises, provided, however, that Tenant shall indemnify and save
Landlord harmless from any and all expenses. costs, charges. liabilities, losses, obligations,
damages and claims of any type which may be imposed upon. asserted against or incurred by
Landlord by reason of same.

         (b)     In the event of a substitution of the Premises pursuant to the terms and conditions
of Paragraph 36 hereof, Landlord shall have the right, in Landlord’s sole discretion, to enter into
an exchange agreement with a qualified intermediary in order to effectuate a like-kind exchange
of the Premises for one or more other properties. Landlord and Tenant agree that Tenant, at no
cost to Tenant, shall cooperate with Landlord in effecting a like-kind exchange of the Premises
by Landlord pursuant to and in accordance with the provisions of Section 1031 of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated thereunder, and,
if applicable, state law for the state in which the Premises is located.

23.    EXCULPATION

       Landlord shall not be liable to Tenant. Tenant’s employees, agents. invitees, licensees or
any other person whomsoever for any injury to person or damage to property on or about the
Premises caused by the negligence or misconduct of Tenant, its agents. servants or employees or
of any other person entering the building under express or implied invitation by Tenant or due to
any other cause whatsoever, unless caused by the negligence or neglect of Landlord, its
employees or its authorized representatives.

       Tenant shall not be liable to Landlord. Landlord’s employees, agents. invitees, licensees
or any other person whomsoever for any injury to person or damage to property on or about the
Premises caused by the gross negligence or willful misconduct of Landlord, its agents, servants
or employees.

24.    LANDLORD’S LIABILITIES

        The term “Landlord” as used in this Lease means the owner from time to time of the
Premises. Neither Landlord nor any partner, shareholder or beneficiary thereof shall have any
personal liability with respect to any of the provisions of this Lease, and if Landlord is in default
with respect to its obligations hereunder, Tenant shall look solely to the equity of Landlord in the
Premises.

25.    SUCCESSORS

        The covenants, conditions and agreements contained in this Lease shall bind and inure to
the benefit of Landlord and Tenant and their respective heirs, legal representatives, successors
and assigns.

26.    ENTIRE AGREEMENT/MEMORANDUM OF LEASE

       This Lease contains the entire agreement between the parties hereto and may not be
modified in any manner other than in writing signed by the parties hereto or their successors in


                                                 20
                                                                    smvma Iease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM              Doc 138      Filed 06/10/20       Page 26 of 57




interest. A memorandum of this Lease shall be executed by the parties and shall be recorded in
the official records of the county where the Premises is located.

27.     GENDER

        Whenever the context hereof permits or requires, words in the singular may be regarded
as in the plural and vice-versa, and personal pronouns may be read as masculine, feminine and
neuter.

28.     BROKERAGE FEES

        It is understood and agreed that neither party has incurred any real estate brokerage fees
or commissions arising out of this Lease and each party agrees to hold the other harmless from
and against all such fees and commissions incurred, and costs related thereto including legal fees.
as a result of its own conduct or alleged conduct.

29.     CAPTIONS

        The captions of this Lease are for convenience only, and do not in any way define, limit.
disclose, or amplify terms or provisions of this Lease or the scope or intent thereof.

30.     NOT A SECURITY ARRANGEMENT

        The parties hereto agree and acknowledge that this transaction is not intended as a
security arrangement or financing secured by real property, but shall be construed for all
purposes as a true lease.

31.     NET LEASE

        It is the intention of the parties hereto that this Lease is and shall be treated as an absolute
triple net lease, and that any and all costs expenses or charges (including, without limitation, all
ground lease rental payments, if any, with respect to the Premises or the real property of which
the Premises are a part) with respect to the Premises shall be the sole responsibility of Tenant.
Any present or future law to the contrary notwithstanding. except as expressly set forth in this
Lease, this Lease shall not terminate, nor shall Tenant be entitled to any abatement, suspension,
deferment, reduction, setoff, counterclaim, or defense with respect to Rent, nor shall the
obligations of Tenant hereunder be affected by reason of the following, except as may otherwise
be provided in this Lease: any damage to or destruction of the Premises or any part thereof; any
taking of any Premises or any part thereof or interest therein by condemnation or otherwise; any
prohibition, limitation, restriction or prevention of Tenants use, occupancy or enjoyment of the
Premises or any part thereof, or any interference with such use, occupancy or enjoyment by any
person or for any other reason; any title defect or encumbrance or any matter affecting title to the
Premises or any part thereof; any eviction by paramount title or otherwise: any default by
Landlord hereunder; any proceeding relating to Landlord: the impossibility or illegality of
performance by Landlord; any action of governmental authority: any breach of warranty or
misrepresentation; any defect in the condition, quality or fitness for use of the Premises or any
part thereof or any other cause whether similar or dissimilar to the foregoing and whether or not
Tenant shall have notice or knowledge of any of the foregoing. The parties intend that the

                                                  21
                                                                      Snwrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20       Page 27 of 57




obligations of Tenant hereunder shall be separate and independent covenants and agreements and
shall continue unaffected unless such obligations shall have been modified or terminated in
accordance with an express provision of this Lease,

32.     WAIVER

        No waiver by Landlord of any provision hereof shall be deemed a waiver of any other
provision hereof or of any subsequent breach by Tenant of the same or any other provision.
Landlord’s consent to. or approval of. any act as required hereunder shall not be deemed to
render unnecessary the obtaining of Landlord’s consent to or approval of any such subsequent act
by Tenant. The acceptance of Rent hereunder by Landlord shall not be a waiver of any
preceding Default by Tenant of any provision hereof, other than the failure of Tenant to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such Rent.

33.     TIME OF THE ESSENCE

        Landlord and Tenant agree that time shall be of the essence of all terms and provisions of
this Lease.

34.     GOVERNING LAW

       This Lease shall be construed in accordance with the laws of the state in which the
Premises are located.

35.    RESERVED

36.    ECONOMIC SUBSTITUTION

         (a)     In the event Tenant determines in its reasonable business discretion, exercised in
good faith, that the Premises is inadequate or unprofitable for the purposes for which the same
are then used pursuant to this Lease, then Tenant may, at Tenant’s option. during the term of this
Lease or any extensions thereof, give written notice to Landlord of its intention to substitute
another improved property having an IHOP Restaurant located thereon or to be developed with
an IHOP Restaurant thereon, provided that the restaurant is operational at time of the closing of
the substitution, which shall have a value no less than the greater of the following: (i) the then
current value of the Premises as established by a qualified independent appraiser selected by
Landlord (who is a member of the American Institute of Real Estate Appraisers); or (ii) the Total
Cost; provided, however, the substitute property meets all of Landlord’s underwriting
requirements, including, but not limited to, confirmation that the rating of any bonds or trust
certificates issued in connection with a securitization in which this Lease is included will not
change as a result of the substitution. Such other substitute property shall be subject to
(iii) Landlord’s reasonable approval (not to be unreasonably withheld, delayed or conditioned):
and (iv) the approval of any then mortgagee having an interest in the Premises. In addition to
any other requirements of this paragraph with respect to the substitute property, it shall not be
unreasonable for Landlord to reject a substitute property based on: (v) an unacceptable site
inspection performed by Landlord or its agents, (vi) location of the substitute property in the
State of Tennessee, (vii) Tenant’s failure to comply with any of Landlord’s normal due diligence

                                                22
                                                                   Smyrna Lease Agreement   —   Execuuon Copy
        Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20       Page 28 of 57




and opinion letter requirements or (viii) failure of the substitute property to comply with any of
Landlord’s normal due diligence requirements. The terms of the related lease for such substitute
property shall be identical to this Lease, except that the term shall be for the then remainder of
the term of this Lease (considering renewal options). Tenant shall pay all reasonable costs
associated with the closing to effect the substitution including but not limited to additional
environmental work. If an acceptable site has been offered for substitution, Landlord shall
convey the subject property to Tenant via Special Warranty Deed or Limited Warranty Deed,
depending on the applicable jurisdiction. The Special Warranty Deed or Limited Warranty
Deed, as the case may be will contain a right of first refusal to repurchase the Premises in favor
of Landlord for the lesser of 0) five (5) years. or (ii) the remaining term of this Lease including
all renewal options. Under said right of first refusal, Landlord shall have not less than thirty (30)
days but not more than forty-five (45) days from receipt of notice from Tenant (together with all
supporting information regarding the purchase and sale requested by Landlord) to exercise its
right. If Landlord chooses to exercise its right. Landlord shall then have fifteen (15) days to
close on the repurchase of the Premises. Landlord and Tenant shall share the costs of any
repurchase in a manner consistent with local custom. Upon Landlord’s and any mortgagee’s
approval of the substitution of the Premises, a closing of title shall take place as soon as
reasonably practical thereafter, but in no event later than sixty (60) days after Tenant is notified
that Landlord has approved the substitution. If Landlord and Landlord’s mortgagee (if any) do
not approve such substitute property. Tenant may submit other properties to Landlord for
Landlord’s (and Landlords mortgagee, if any) approval. In no case shall Tenant exercise this
right more than once during the term of this Lease, inclusive of any extension periods.

        (b)     In the event Tenant chooses to exercise the right of economic substitution as set
forth in this section, then Landlord may elect in writing, in its sole and absolute discretion and
within forty-five (45) days of receipt of Tenant’s notice of its intention to substitute the Premises.
to terminate this Lease and retain the Premises, free and clear of the Lease and related
documents, and effective as of a date chosen by Landlord and occurring not earlier than sixty
(60) nor more than one hundred twenty (120) days following the date of Landlord’s election
notice (the “Termination by Substitution Date”). On or before the Termination by Substitution
Date, Tenant shall: (i) pay to Landlord all sums which arc or will be due and payable or will
otherwise accrue under the Lease prior to or as of the Termination by Substitution Date, (ii)
surrender the Premises to Landlord in properly secured and broom clean condition, and (iii)
execute such documents as are reasonably required by Landlord to evidence termination of the
Lease. Upon completion by Tenant of each of the aforesaid obligations, Tenant shall thereafter
be relieved of all further obligations under this Lease.

37.    TENANT’S OBLIGATION TO MAINTAIN FRANCHISE AGREEMENT

        Tenant agrees that if the Franchise Agreement is. by its terms, scheduled to expire prior
to the Termination Date of the Lease, Tenant shall comply with all obligations set forth in the
Franchise Agreement necessary to extend such Franchise Agreement or enter into a new
franchise agreement for a period equal to the lesser of 0) the then-remaining Term of the Lease
(not including any unexercised renewals or extensions of the Lease Term); or (ii) the term in
Franchisor’s then standard form franchise agreement. and in the event that this extension or new
franchise agreement in (ii) results in a Franchise Agreement term that is less than the remaining
term of this Lease. Tenant shall again use its best efforts to comply with all obligations set forth

                                                 23
                                                                     Smyrna Lease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20       Page 29 of 57




in the Franchise Agreement necessary to extend such Franchise Agreement or enter into a new
franchise agreement and to continue to extend such Franchise Agreement or enter into a new
franchise agreement so that in no event shall the Franchise Agreement expire prior to the then-
remaining Term of the Lease (not including any unexercised renewals or extensions of the Lease
Term). Notwithstanding the foregoing. Tenant shall only be obligated to obtain an extension of
the franchise agreement (rather than a new franchise agreement) if an extension is then currently
available from Franchisor. Landlord and Tenant acknowledge that on the Effective Date hereof
Franchisor may not offer any extensions of the franchise agreement thus Tenant would be
required to obtain a new franchise agreement upon any expiration.

38.     SEVERABILITY

       If any provision of this Lease becomes unenforceable for any reason, such
unenforceability shall not limit or impair the operation or validity of any other provision of this
Lease.

39.     JURISDICTION, VENUE. AND GOVERNING LAW

          If any party to this Lease institutes any lawsuit or other action or proceeding against the
 other party and pertaining to this Lease, any right or obligation of any party hereunder, breach of
 this Lease or otherwise pertaining to the Premises, the sole and exclusive venue and jurisdiction
 for filing and maintaining any such lawsuit or other action or proceeding shall be in the
jurisdiction where the Premises are located, and the parties to this Lease waive the right to
 institute or maintain any such suit, action or proceeding in any other courts or forums
whatsoever. Each party by executing this Lease consents and submits itself to the personal
jurisdiction of such court. This Lease shall be construed and governed in accordance with the
 laws of the state where the Premises are located without regard to conflict of law principles.

40.     COUNTERPARTS

        This Lease may be executed in counterparts, each of which shall be deemed an original
and all of which together shall constitute one agreement.

41.    SPECIALLY  DESIGNATED                     NATIONALS;           BLOCKED                PERSONS
       EMBARGOED PERSONS

         (a)    Tenant represents and warrants to Landlord that (1) Tenant and each person or
entity directly or indirectly owning an interest in Tenant is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office of Foreign
Assets Control of the Department of the Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”). and (ii) not a person or entity with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the President of the United
States. (2) none of the funds or other assets of Tenant constitute property of, or are beneficially
owned, directly or indirectly, by. any Embargoed Person. (3) no Embargoed Person has any
interest of any nature whatsoever in Tenant (whether directly or indirectly). (4) none of the funds
of Tenant have been derived from any unlawful activity with the result that the investment in

                                                 24
                                                                    Smyrna Lease Agreement   —   Execution Copy
        Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 30 of 57




Tenant is prohibited by law or that this Lease is in violation of law, and (5) Tenant has
implemented procedures. and will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. The term “Embargoed
Person” means any person, entity or government subject to trade restrictions under U.S. law,
including but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§1701 et seq., the Trading with the Enemy Act, so u.s.c. App. I et seq.. and any Executive
Orders or regulations promulgated thereunder with the result that the investment in Tenant is
prohibited by law or Tenant is in violation of law.

         (b)    Tenant covenants and agrees (I) to comply with all requirements of law relating
to money laundering, anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect. (2) to immediately notify Landlord in writing if any of the representations. warranties or
covenants set forth in this paragraph or the preceding paragraph are no longer true or have been
breached or if Tenant has a reasonable basis to believe that they may no longer be true or have
been breached, (3) not to use funds from any “Prohibited Person” (as such term is defined in the
September 24, 2001 Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under this Lease and (4) at the request of Landlord, to provide such information as may
be requested by Landlord to determine Tenant’s compliance with the terms hereof.

         (c)     Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at any
time during the term of this Lease shall be an event of Default. Notwithstanding anything herein
to the contrary. Tenant shall not knowingly permit the Premises or any portion thereof to be used
or occupied by any person or entity on the List or by any Embargoed Person (on a permanent,
temporary’ or transient basis). and any such use or occupancy of the Premises by any such person
or entity shall be a material Default of this Lease.

42.    LEASEHOLD MORTGAGE; FINANCING.

       (a)      Landlord and Tenant acknowledge and agree that Tenant may obtain a leasehold
mortgage in and to Tenant’s interest under this Lease and Tenant’s Property (as hereinafter
defined) in the Premises. Landlord hereby consents to such leasehold mortgage and agrees that
such leasehold mortgage shall not constitute a default hereunder.

        (b)       Landlord, if requested by Tenant, agrees to execute, acknowledge, and deliver an
instrument which Landlord subordinates its lien rights to the lien rights of Tenanfs Leasehold
Mortgagee. any equipment lender, or lessor, of Tenant’s Property, and to all rights of levy for
distraint for rent against same; provided any damage to the Premises caused by, or resulting from
the removal of any of Tenant’s Property or other personal property therefrom (including the
leaving of holes or other openings in the roof or exterior of the building) shall be promptly
repaired by Tenant or the party entitled to remove same. As part of such subordination, Landlord
agrees to permit such entity providing such financing to store equipment, fixtures or furnishings
at the Premises for a period not to exceed thirty (30) days (or Landlord may remove such
equipment. fixtures or furnishings at such financing entity’s expense), or to remove such
Tenants Property from the Premises following reasonable notice to Landlord, provided such
financing entity restores the Premises including without limitation, the covering and sealing of
holes in the roof or outside walls and repairs all damage caused by such removal.

                                               25
                                                                  Smyrna Iease Agreement   Execution Copy
        Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20       Page 31 of 57




43.     RIGHT OF FIRST REFUSAL.

        If Landlord elects during the term of this Lease, including any renewals, to sell or
otherwise transfer all or any portion of the Land whether separately or as part of a larger parcel
of which the Land is a part. Tenant shall have the right of first refusal to meet any bona fide offer
of sale or transfer on the same terms and conditions of such offer, and to thereafter proceed to
close pursuant to the terms of such offer. If Tenant fails to meet such bona fide offer within
fifteen (15) days after written notice thereof from Landlord, Landlord may sell or grant the
interest in the Land or portion thereof to such third person in accordance with the terms and
conditions of such third party offer. Tenant’s election not to exercise its right of first refusal
shall not prejudice Tenant’s rights hereunder as to any further bona fide offer.



                                    jSignatures on Next Pagel




                                                 26
                                                                    Smyrna_ Lease Agreement   Execution Copy
  Case 8:20-bk-03608-CPM       Doc 138     Filed 06/10/20          Page 32 of 57




      IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease
Agreement to be effbctlve as of the day and date first above wtitten.
                                                   “LANDLORD”

                                         RESTAURANT REAL ESTATE
                                         HOLDINGS, LLC1 a Delaware limited
                                         liability company

                                         By: Prorneth          ,   C, a Del        limited
                                              liabjjlty corn       •          er

                                         By: /
                                                Nicholas Peters
                                          itie: Manager




                                                           Smynia_L..neAgzwnan_ £ncullonccpy
 Case 8:20-bk-03608-CPM            Doc 138   Filed 06/10/20       Page 33 of 57




                                                     “TENANT”

                                             CERA, INC., a Delaware


                                             By

                                                  President




ATtACHED
Exhibit “A”- Legal Description
Exhibit ¶8” Reserved
           -


Exhibit “C” Estoppel Certificate
           -

Rent Addendum
NOP Addendum to Lease




                                                              Snma_LcMc Agreemtnç. Ezccuuon Copy
       Case 8:20-bk-03608-CPM           Doc 138     Filed 06/10/20      Page 34 of 57




                                        EXHIBIT “A”

                                      Legal Description

Land in Rutherford County, State of Tennessee, and being Lot 13 on the Final Plat of Lot 13 and
the 2nd Resubdivision of Lot 4 of Team Chevrolet Subdivision, as shown by plat of record in
Plat Book 31, Page 42, in the Register’s Office of Rutherford County, Tennessee, to which
reference is hereby made for a more complete description.

Being the same property conveyed to RREI-I SPE, LLC by Deed from Smyrna Theatres. LLC
(also known as Smyrna Theaters, LLC). a Tennessee limited liability company. of record in
Book RB797. page 3895, dated November 7. 2007. Registers Office for Rutherford County,
Tennessee.




                                                                Smyrna Lease Agreement   Execution Copy
Case 8:20-bk-03608-CPM   Doc 138      Filed 06/10/20    Page 35 of 57




                         EXHIBIT “B”

                           Reserved




                                                Smyrna Lease Agreement   Execution Copy
          Case 8:20-bk-03608-CPM          Doc 138     Filed 06/10/20       Page 36 of 57




                                             EXHIBIT “C”

                                   ESTOPPEL CERTIFICATE

          The        undersigned      with     respect      to      the       premises         at
                                             as more particularly described in Exhibit “A”
attached hereto and made a part hereof by this reference (the “Premises”), certifies and affirms
the following to                                      LlCTenant”)Il I1C*Landlord*)II and to
                                            [“Mortgagee”)J [1(”Purchaser”)l I:

           I.     Tenant leases the Premises from Landlord under that certain Lease dated
                   attached hereto and made a part hereof by this reference (the “Lease”).

       2.      Rental under this Lease has been paid through
20. No rent has been paid more than thirty (30) days in advance, except as described in the
preceding sentence. The monthly base rental amount is    $__________________




        3.      The term of the Lease is                          through
period of                   years. Tenant has            options to extend the Lease for
years each, for a total term including all options through                           as set forth in
the Lease.

       4.      Tenant has paid Landlord the sum of    $___________________
                                                                                _
                                                                                    as security deposit
pursuant to the Lease and any amendments thereof.

       5.     Tenant, to the best of the undersigned officer’s knowledge and belief without any
independent investigation, is not in default under any term of the Lease.

       6.     Landlord, to the best of the undersigned officer’s knowledge and belief without
any independent investigation, is not in default under any terms of the Lease.

       7.      The Lease is in full force and effect and Tenant has not entered into any
modifications or amendments unless attached hereto.

       This Certificate may be relied upon by (IPurchaserlj f[Mortgageejj. who intends to
[Ipurchase the Premisesj [and the Lease from Landlordj. and by any mortgage lender of such
personli [[provide secured Ileasel [loani financing to [Landlordj [Tenantil.

Dated    this       day of                     200
[[Landlordjj
                1[Tenantll:




By:
Title:




                                                                   Smyrna Lease Agreement   —   Execution Copy
     Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20      Page 37 of 57




IHOP Store no. 3218, Rutherford County, Tennessee
                                     RENT ADDENDUM
                                           to
                                    LEAS AGREEMENT
                                        E
                                                                                                   T
       THIS RENT ADDENDUM dated November 26, 2008, by and between RESTAURAN
                                                                                  “Landlord”, and
REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company, as
                                                              Store no.321   8, City  of La Vergue,
CERA, INC., a Delaware corporation, as “Tenant”, for flOP                                     ent by
Rutherford County, Tennessee, is attached to and made a part of that certain Lease    Agreem
                                                                                     thstanding any
and between Landlord and Tenant of even date herewith (the “Lease. Notwi                   agreed by
                                                               Lease,  it is specifi cally
other provision to the contraty which may be contained in said
and between Landlord and Tenant as follows:
        1.     DefInilions.  Cpitalized terms used in this Rent Addendum shall, unless
otherwise defined, have the meaning ascribed to them in the Lease.
                                                                                           ly
       2.      Commencement of Rent. On the date hereof; Landlord has simultaneous
                                                                                from Landlord
entered into the Lease with Tenant pursuant to which Tenant has agreed to lease
the Premises. Payment of Annual Rent shall commence as ofthe Effecti ve  Date.

        3..    Annual Rent.
               (a)   Beginning on the Effective Date through the expiration of the Term
                                                                           rd annual rent
(including any renewal term), Tenant covenants and agrees to pay to Landlo
(“Annual Rent”) according to the following schedule:
                                                               Monthly
                        Lease Years       Annual Rent         Installment
                         I through 5      5250,000.00         $20,833.33
                        6 through 10      $268,750.00         $22,395.83
                        11 through 15     $288,906.25         $24,075.52
                        I6through2o       $310,574.22         $25,881.18

                All payments of Annual Rent shall be paid in equal monthly installments paid
                monthiy in advance, on the first (1st) business day of each month.


                 (b)    Increases in Annuai Rent Commencing at the end of the fifth (5th) Lease
                                                                                    thereafter during
 Year after the Effective Date, and on each five(S) year anniversary of such date
 the term of this Lease (and any extension thereof), Amuial Rent   shall be increas ed  by an amount
                                                                                     the immediately
 equal to seven and one-half percent (7.5%) of the Annual Rent payable during
 preceding Lease Year.
                 (c)    Partial Months. If the date on which Annual Rent shall be first due and
                                                                                           the partial
 payable shall fall on a day other than the first day of a calendar month, then Rent for



                                                                      Smymt Lease Acemern_ Exccmion Copy
        Case 8:20-bk-03608-CPM           Doc 138      Filed 06/10/20      Page 38 of 57




       4.      Sales/Use Tax. Tenant shall also pay to Landlord any sales and use tax imposed
on any Rent payable hereunder from time to time by state law or any other governmental entity.
which sums are due monthly as to monthly Rent payments on the due date of the Rent payment
under this Lease.

         5.     Reporting. Tenant and Guarantor shall, during the term of this Lease and any
extensions thereto: (I) keep books and records reflecting its financial condition including, but
not limited to, the operation of the Premises in accordance with generalLy accepted accounting
principles consistently applied; and (ii) report to the Landlord on a semi annual basis, within
thirty (30) days of the end of the Tenant’s second quarter and end of each fiscal year. monthly
store sales. Tenant hereby authorizes Franchisor to release to Landlord any and all inspection
reports issued by Franchisor to Tenant relating to the Premises. Further, in the event Landlord
seeks to securitize or otherwise transfer the Lease, then (upon Landlord’s request), Tenant and
Guarantor agree to cooperate with Landlord in providing such information as would be
reasonably required for the transaction, including but not limited to income and expense
statements for the Premises. Tenant agrees that any default by Guarantor regarding compliance
with such requirements shall, at Landlord’s option, be and constitute a Default under this Lease.
Landlord shall maintain confidentiality and not disclose such information to third parties except
(x) as may be required, in Landlord’s reasonable judgment, for the exercise of Landlord’s rights
under this Lease, or as may be required by law; (y) for disclosure under signed Confidentiality
Agreements to prospective lenders or purchasers; or (z) for purposes of a net lease securitization.
All other disclosures shall require the prior written consent of Tenant and, as applicable, the
Guarantor. Under no circumstance, including but not limited to a sale of the Premises or a
securitization, unless required by law, shall Tenant be required to provide financial information
with respect to the Premises, on a store-level basis or otherwise, other than monthly sales figures
as set forth above. Notwithstanding the foregoing, if an assumption or assignment of the Lease
occurs wherein Franchisor becomes a successor tenant, the above stated reporting requirements
shall not apply to Franchisor for so long as Franchisor is a publicly traded company whose
annual report is publicly available.

        6.      Late Charges. In the event any installment of Rent is not received by Landlord
within ten (10) days after Tenant’s receipt of written notice from Landlord that such installment
has not been received on or before its respective due date, there shall be an automatic late charge
due to Landlord from Tenant in the amount of five percent (5%) of such delinquent installment
of Rent. All such late charges due hereunder shall be deemed additional rent, and are not
penalties but rather are charges attributable to administrative and collection costs arising out of
such delinquency. In addition to such late charge, in the event Landlord does not receive Rent
within ten (10) days after the date due hereunder, interest at the rate of the lesser of eighteen
percent (18%) per annum or of the maximum rate allowable by law shall be due and payable
with respect to such payment from the expiration of such grace period until Landlord receives
such Rent.

        7.     Payments of Rents. All Rent payments shall be made by electronic funds
transfer to Landlord to the account and in accordance with the procedures designated by
Landlord, or in such other manner as Landlord or its successors or assigns, respectively. may
from time to time designate in writing.



                                                                   Smyrna Lease Agreement   —   Execution Copy
       Case 8:20-bk-03608-CPM         Doc 138     Filed 06/10/20     Page 39 of 57




        8.     No Abatement. Unless otherwise stated in the Lease, no abatement, offset,
diminution or reduction of (a) Rent, charges or other compensation. or (b) Tenants other
obligations under this Lease shall be allowed to Tenant or any person claiming under Tenant.
under any circumstances or for any reason whatsoever.

                                  llnitials on Next Page]




                                                              Smyrna Lease Agreement   —   ExecutIon Copy
  Case 8:20-bk-03608-CPM   Doc 138    Filed 06/10/20    Page 40 of 57




Inidaied for Identifi


By LundI’                            By Tenant




                                                 Smynm_ lass. Agwonenç. Excotan Copy
    Case 8:20-bk-03608-CPM             Doc 138      Filed 06/10/20      Page 41 of 57




mop Store no. 3218, Rutherford County, Tennessee


                                   ADDENDUM TO LEASE



       THIS ADDENDUM TO LEASE (the “Addendum”) forms a part of that certain Lease
dated November 26,2008, by and between RESTAURANT REAL ESTATE HOLDINGS, LLC,
a Delaware limited liability company, as Lessor, and CFRA, INC, a Delaware corporation, as
Lessee, demising those certain premises located at 779 Team Boulevard, City of La Vergne,
Rutherford County, Tennessee.

                                         RECITALS:

       WHEREAS, Lessor and Lessee acknowledge that the anticipated use of the Demised
Premises is the conduct of an International House of Pancakes® Restaurant thereon, pursuant to
the terms of a certain Franchise Agreement (the “Franchise Agreemenfl to be entered into
between mo Franchising, LLC, a Delaware limited liability company (“mOP”), as Franchisor,
and Lessee, as Franchisee, and that by reason of such use certain benefits will inure to Lessor
and Lessee; and

        WHEREAS, Lessor and Lessee Thrther acknowledge that in the event the Lease or
Franchise Agreement; or both, are terminated by reason of the default of Lessee and the business
of an International House of Pancakes® Restaurant upon the Demised Premises ceases or is
otherwise internipted, certain damages to EHOP and/or its servicemark will result; therefore,
mo has required, asja condition to the Franchise Agreement, that Lessor and Lessee enter into
this Addendum for the purpose of granting certain succession rights to mop in the event of a
dehult by Lessee under the Lease or in the event of a termination ofthe Franchise Agreement, or
both, so that the business of an International House of Pancakes® Restaurant; at NOP’s election,
may continue to be conducted upon the Demised Premises as hereinafter provided.

       NOW, THEREFORE, in consideration of the above premises and as an inducement to
1140? to enter into the Franchise Agreement with Lessee, the parties hereto hereby agree as
follows:

       Notwithstanding anything contained in the Lease to the contrary

         A.     In the event Lessor shall declare a deilult under the Lease due to Lessee’s failure
to perform any obligation of Lessee under the terms of the Lease, and in the event Lessee shall
fail to cure such default within the period provided in the Lease or at law for such cure, before
                                                                                            Demised
Lessor shall take any action to terminate the Lease or Lessee’s right to possession of the 7th
Prernises Lessor shall give written notice to 1110? at 450 North Brand Boulevard,              Floor,
Glendale, California 91203, of      its intention to  so terminate the  Lease or  Lessee’s   right to
possession of the Demised Premises, whereupon mop shall have a period often         (10)  days  after
its receipt of said notice to notif5r Lessor in writing that mo has elected to cure such default


                                                                     Smyma_ Lan Açwnwt• EncuUonVcpy
    Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20      Page 42 of 57




and to succeed to Lessee’s rights under the Lease. flOP’s right to so succeed to Lessee’s interest
under the Lease shall be conditioned upon IHoP tendering to Lessor an amount sufficient to cure
any monetary defaults of Lessee then existing under the Lease, within ten (10) days after the date
of lHOFs giving of such notice, and curing any nonmonetary defaults within a reasonable period
of time after ifiOP shall obtain possession of the Demised Premises. Notwithstanding the
foregoing, in the event Tenant bag obtained a leasehold mortgage, so long as Tenant’s Mortgagee
has any cure sights with regards to the Lease, mop’s notice and cure period described in this
Addendum shall not commence until the expiration of the rights of Tenant’s Mortgagee under
the Lease.

        B.     IfforanyreasontheLeaseistenninatedbeforelHOPshallhavetherightto
exercise its election to succeed to Lessee’s interest under the Lease, as contemplated above,
Lessor shall prontly notify mop in writing of such termination, and, provided ifiOP notifies
Lessor in writing of its desire to obtain possession of the Demised Premises within ten (10) days
after the date that IHOP shall receive written notice from Lessor that said Lease has been
terminated, then Lessor shall enter into a new lease with 1110? for the remainder of the term and
any pption terms that would have been available under the Lease, but for such termination,
within ten (10) days after the date that mop shall give such notice, provided mo pays Lessor
an amount sufficient to cure any monetary defaults of Lessee then existing under the Lease and
within a reasonable period of time after mOP obtains possession of the Demised Premises, cures
any nonmonetary defaults under the Lease.

       C.      In the event of the termination of the Franchise Agreement as a result of Lessees
breachthereotlH0Pshallalsohavetherightto succeedtotheinterestofLesseeunderthe
Lease by giving written notice to Lessor of its election to so succeed to Lessee’s interest under
the Lease, within ten (10) days after the date ofthe termination of the Franchise Agreement.

        Ii     IntheeventlHOPelectstosucceedtoLessee’sinterestundertheLeasepursuant
toparagraphsA,BorCabove,IHOPshallattorntoLessorandshallassumeallofthe
obligations thereafter to be performed by Lessee under the Lease, including all amendments,
addenda and supplements thereto.

        E.      In the event flOP elects to succeed to Lessee’s interest under the Lease pursuant
to paragraphs A, B or C Above, flOP shall have the unqualified right to sublease the Demised
Premises to a franchisee or prospective franchisee of IHOP meeting mon minimum standard
qualifications, without the written consent of Lessor, and in so doing mo shall have no
obligation to pay to Lessor any consideration or portion thereof derived by Lessee in connection



INITIALS:




                                                                   Smyma_ Lease Avcancnt_ Execution Copy
  Case 8:20-bk-03608-CPM               Doc 138       Filed 06/10/20       Page 43 of 57




Please return to:

FOWLER WHITE B000S BANKER
2235 First Street
Port Myers, FL 33901
Attention; Mr. Grey F. Butler

                              MEMORANDUM OF LEASE

           THIS MEMORANDUM is made as of the 2t day of November, 2008, by and
between:

           RESTAURANT REAL ESTATE HOLDINGS, LLc, a Delaware limited liability
           company (hereinafter referred to as “Landlord”); and

           CFRA INC., a Delaware corporation (‘Tenanfl.

           WHEREAS, by a certain Lease Agreement dated as of November 26, 2008
(hereinafter referred to as the “Lease”), Landlord leased to Tenant the premises (hereinafier
referred to as the “Premises’) described in the Lease and also set forth in item 4 below, subject to
the terms, covenants, and conditions set forth in the Lease; and

          WHEREAS, Landlord and Tenant have executed this Memorandum for the purpose of
submitting it to be recorded in the public records ofRutherford County, Tennessee.

          NOW, THEREFORE, WITNESSETH, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto state as follows
with respect to the Lease:

           I. Namesoftheparties:

               Landlord:      Restaurant Real Estate Holdings, LLC

               Tenant;        CFRA, Inc.

           2. The addresses ofthe parties set forth intheLease:

               Landlord’s Address: Two Concourse Parkway
                                   Suite 155
                                   Atlanta, Georgia 30328

               Tenant’s Address:     Two Concourse Parkway
                                     Suite 155
                                     Atlanta, Georgia 30328



                                                                   smyint Least Ag®nwnt,. Execution Copy
  Case 8:20-bk-03608-CPM            Doc 138      Filed 06/10/20           Page 44 of 57




         3. Reference to the Lease:

         The Lease was executed by and between Landlord and Tenant and was dated as of
         November26, 2008.

         4. Desciiptionofthe Premises as set forth in the Lease: See Attached Exhibit A.

         5. Original Term ofthe Lease:

             Commencement Date:            November 26,2008

             Termination Date:             Twenty years after the Effective Date (as identified
                                           in the Rent Addendum)

         6. Renewal Options: Tenant shall have four (4) successive five (5) year options to
            extend this Lease for up to an additional twenty (20) years upon the same terms,
            covenants, conditions and rental as set forth in the Lease provided that Tenant is
            not in Default thereunder at the commencement of such option period.
             Notice Procedure: In the event Tenant elects not to exercise each such five (5)
             year option, Tenant shall give written notice to Landlord not less than six (6)
             months prior to the Termination Date or expiration of the then cunent option
             period, as applicable, provided however that Tenant’s right to renew shall not
             expire even within such six (6) month period unless Landlord has provided
             Tenant written notice itquesting a decision of renewal, and Tenant has failed to
             respond within fifleen (15) days after such notice. Should Tenant fail to give
             Landlord such timely written notice during the required period, this Lease shall
             expire at the Tennination Date or end of the then current option period, as
             applicable.

         7. Rights of Franchisor: Landlord and Tenant have granted IHOP Franchising, LLC,
            a Delaware limited liability company, and its affiliates certain conditional rights,
            including possession, in and to the Premises.

           IN WJThBSS WHEREOF, the parties have executed this Memorandum as of the day
and year first above written.


                    [SIGNATURES CONTAINED ON FOLLOWING PAGESj




                                                                 $uQ’nl   isa. Agrceman_ Thcccutlon Copy
        Case 8:20-bk-03608-CPM              Doc 138    Filed 06/10/20      Page 45 of 57
•:4.




       Signed, jaie4 anJ delivered thiskW’ LAflDLORD:
       day of )1LOfriA2OO, in the presence
                                           RESTAURANT REAL ESTATE

                rQ
                .         c!ffiu1&rWhne5s)
                                           HOLDINGS, LLC, a Delaware limited
                                           liability company

                                           By: Prometheus

                                  (Notae Public)      By’

                                                                er




                       [SIGNATURES CONTiNUED ON FOLLOWING PAGE.]


               MMEIYN N DAVI$ON

                $?atedGeoigIo
         Myccnvnh*lcn Expb. Mm’ 17,2009




                                                                     Smyns_ Last Agrnrntnt_ ExafianGopy
 Case 8:20-bk-03608-CPM                  Doc 138    Filed 06/10/20        Page 46 of 57




                                         1I
                                 .
                                         -         ThNAN

°f                                                 cnu. INC., a Delaware                   on


              ci Witness)
                                         ‘N        Title:’Presidcnt
 wL      O
 I ‘..u\wxx&dçI k
                           tkotaiy Public)


                    1I




     I   MY
               LI
                         Ccfly
                     tGeolgIO
                    ecpaes May11, 2009
     I




                                          I
               MMEUN N av!sON
                    Nfl

                 IISdGeatØa
         MytcnintdonEcpbe fy 17, 2009




                                                                      Sn,ynajscsc Aflrcnl - Exaciflion Copy
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 47 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 48 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 49 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 50 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 51 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 52 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 53 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 54 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 55 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 56 of 57
Case 8:20-bk-03608-CPM   Doc 138   Filed 06/10/20   Page 57 of 57
